Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT

TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), entered into as of
September 29, 2017 (the “Effective Date”), is entered into by and among STONEMOR
OPERATING LLC, a Delaware limited liability company (the “Administrative
Borrower”), the other Borrowers party hereto, the Lenders party hereto and
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity,
the “Administrative Agent”).

WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
entered into that certain Credit Agreement dated as of August 4, 2016 (as
amended by that certain First Amendment to Credit Agreement dated as of
March 15, 2017, that certain Second Amendment and Limited Waiver to Credit
Agreement dated as of July 26, 2017 and that certain Third Amendment and Limited
Waiver to Credit Agreement dated as of August 16, 2017, the “Credit Agreement”;
unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned to them in the Credit Agreement), whereby the Lenders have
extended credit to the Borrowers in the form of a $210,000,000 revolving credit
facility on the terms and subject to the conditions described therein;

WHEREAS, the Administrative Borrower has notified the Administrative Agent of
its election to reduce the Revolving Commitments on the Effective Date pursuant
to Section 2.08(c) of the Credit Agreement by $10,000,000, which reduction will
be made pro rata to the Revolving Commitment of each Lender, resulting in
aggregate Revolving Commitments of $200,000,000 after giving effect to this
Amendment; and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders, and the Administrative Agent and the Lenders party hereto have agreed
to, make certain modifications to the Credit Agreement subject to the terms and
conditions as set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Amendments to the Credit Agreement. As of the Effective Date:

(a) The aggregate amount of the Revolving Commitments under the Credit Agreement
is reduced to $200,000,000. Schedule 2.01 of the Credit Agreement shall be
amended and restated in its entirety to read as set forth on Schedule 2.01 as a
part of Annex I attached hereto

(b) Subject to the satisfaction of the conditions precedent set forth in
Section 2, the Credit Agreement (including the Schedules and Exhibits attached
as a part of Annex I hereto) shall be and hereby is amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Annex I attached hereto.



--------------------------------------------------------------------------------

2. Conditions Precedent. The effectiveness of this Amendment is subject to the
following conditions precedent:

(a) receipt by the Administrative Agent of a copy of this Amendment, duly
executed and delivered by the Borrowers and the Required Lenders;

(b) receipt by the Administrative Agent of a copy of the attached Reaffirmation
of Guaranty, duly executed and delivered by each Guarantor;

(c) the truth and accuracy of the representations and warranties contained in
Section 4 of this Amendment; and

(d) receipt by the Administrative Agent of all fees and expenses due and payable
on or before the Effective Date including, without limitation, the fees and
expenses described in that certain fee letter dated as of the date hereof
between the Administrative Borrower and the Administrative Agent.

3. Reaffirmation. Each Borrower hereby (a) ratifies and reaffirms all of its
respective payment and performance obligations, contingent or otherwise, under
each of the Loan Documents to which it is a party and (b) ratifies and reaffirms
each grant of a Lien on its property made pursuant to the Loan Documents and
confirms that such Liens continue to secure the Secured Obligations under the
Loan Documents, subject to the terms thereof.

4. Representations, Warranties, Covenants and Acknowledgments. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each Borrower
hereby:

(a) represents and warrants that (i) as of the Effective Date, the
representations and warranties of such Borrower set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Effective Date; provided, that to the extent any such
representation or warranty specifically refers to an earlier date, such
representation and warranty was true and correct in all material respects on and
as of such earlier date; provided, further, that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” or similar
language was true and correct (after giving effect to any qualification therein)
in all respects on such respective dates, (ii) as of the Effective Date, no
Default or Event of Default has occurred and is continuing, (iii) the execution
and delivery of this Amendment is within each Borrower’s organizational powers
and has been duly authorized by all necessary organizational actions and, if
required, actions by equity holders and (iv) this Amendment has been duly
executed and delivered by such Borrower and constitutes a legal, valid and
binding obligation of such Borrower, enforceable in accordance with its terms,
subject to applicable Debtor Relief Laws and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(b) acknowledges and agrees that (i) this Amendment is not intended, and should
not be construed, except as expressly set forth herein, as an amendment of, or
any kind of waiver or consent related to, the Credit Agreement or the other Loan
Documents, (ii) this Amendment shall not represent an amendment, consent, or
waiver related to any future actions of any Borrower or any Subsidiary and
(iii) the Administrative Agent and each Lender reserves all of their respective
rights pursuant to the Credit Agreement and the other Loan Documents;

 

2



--------------------------------------------------------------------------------

(c) further acknowledges and agrees that the Administrative Agent’s and the
Lenders’ agreement to consent to the modifications to the Credit Agreement
addressed in this Amendment, do not and shall not create (nor shall any Borrower
or any Subsidiary rely upon the existence of or claim or assert that there
exists) any obligation of the Administrative Agent or any Lender to consider or
agree to any further amendments, waivers or consents and, in the event that the
Administrative Agent or any Lender subsequently agrees to consider any further
amendments, waivers or consents, neither this Amendment nor any other conduct of
the Administrative Agent or any Lender shall be of any force or effect on the
Administrative Agent’s or any Lender’s consideration or decision with respect to
any such requested amendment, waiver or consent;

(d) further acknowledges and agrees that this Amendment shall be deemed a Loan
Document for all purposes under the Credit Agreement and the other Loan
Documents; and

(e) further acknowledges and agrees that, after giving effect to this Amendment,
no right of offset, recoupment, defense, counterclaim, claim, cause of action or
objection in favor of any Borrower against the Administrative Agent or any
Lender exists as of the Effective Date arising out of or with respect to this
Amendment, the Credit Agreement or any other Loan Document.

5. Effect of Amendment; Effect of Non-Compliance. This Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and except as expressly set
forth herein, shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. This Amendment is a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents. To the extent any
representation or warranty made in this Amendment shall be untrue in any
material respect (without duplication of any materiality qualifier) or if any
Borrower fail to timely satisfy any of the conditions listed above to the
satisfaction of the Administrative Agent, in its sole discretion, such
occurrence shall be deemed an Event of Default pursuant to the terms of the
Credit Agreement and other Loan Documents.

6. Release; Indemnitees.

(a) In further consideration of the execution of this Amendment by the
Administrative Agent and each Lender, each Borrower, individually and on behalf
of its successors (including, without limitation, any trustees acting on behalf
of such Borrower and any debtor-in-possession with respect to such Borrower),
assigns, subsidiaries and Affiliates, hereby forever releases the Administrative
Agent, each Lender and their respective successors, assigns, parents,
subsidiaries, Affiliates, officers, employees, directors, agents and attorneys
(collectively, the “Releasees”) from any and all debts, claims, demands,
liabilities, responsibilities, disputes, causes, damages, actions and causes of
actions (whether at law or in equity) and obligations of every nature
whatsoever, whether liquidated or unliquidated, whether known or unknown,
matured or unmatured, fixed or contingent (collectively, “Claims”) that such
Borrower may have against the Releasees which arise from or relate to any
actions which the Releasees may have taken or omitted to take in connection with
the Credit Agreement or the other Loan Documents prior to the

 

3



--------------------------------------------------------------------------------

Effective Date, including, without limitation, with respect to the Obligations,
any Collateral, the Credit Agreement, any other Loan Document and any third
parties liable in whole or in part for the Obligations. This provision shall
survive and continue in full force and effect whether or not each Borrower shall
satisfy all other provisions of this Amendment, the Loan Documents or the Credit
Agreement, including payment in full of all Obligations.

(b) Each Borrower hereby further agrees to indemnify and hold the Releasees
harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
officers, directors, agents, trustees, creditors, partners or shareholders of
any Borrower or any parent, Subsidiary or Affiliate of any Borrower, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statutes, regulation or common law principle arising from or in connection
with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Amendment. The foregoing indemnity shall
survive the payment in full of the Obligations and the termination of this
Amendment, the Credit Agreement and the other Loan Documents.

7. Miscellaneous.

(a) Counterparts; Integration; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Subject
to the terms of Section 2 of this Amendment, this Amendment shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and the Required Lenders and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto, the Lenders and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(b) Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of

 

4



--------------------------------------------------------------------------------

such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

(c) Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(d) Jurisdiction. Each Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Amendment, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Amendment or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Amendment or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

(e) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Amendment or any other Loan Document in any court
referred to in Section 7(d). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (1) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(f).

(g) Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Administrative Borrower: STONEMOR OPERATING LLC

By:   /s/ Mark L. Miller Name:   Title:  

Partnership: STONEMOR PARTNERS L.P. By: STONEMOR GP LLC, as its General Partner

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:   Chief Financial Officer
and Senior Vice President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Birchlawn Burial Park Subsidiary, Inc.

Bronswood Cemetery, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc.

Forest Lawn Memory Gardens, Inc.

Forest Lawn Memorial Chapel, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

KIRIS Subsidiary, Inc.

Kirk & Nice, Inc.

Kirk & Nice Suburban Chapel, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:   Chief Financial Officer
and Senior Vice President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Modern Park Development Subsidiary, Inc.

Oak Hill Cemetery Subsidiary, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

Prince George Cemetery Corporation

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Puerto Rico Cemetery and Funeral, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:   Chief Financial Officer
and Senior Vice President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

CMS West LLC

CMS West Subsidiary LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rolling Green Memorial Park LLC

Rockbridge Memorial Gardens LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:   Chief Financial Officer
and Senior Vice President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Hawaii LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Mississippi LLC

StoneMor Mississippi Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oklahoma LLC

StoneMor Oklahoma Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

StoneMor Wisconsin LLC

StoneMor Wisconsin Subsidiary LLC

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:   Chief Financial Officer
and Senior Vice President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:   Chief Financial Officer
and Senior Vice President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Cornerstone Trust Management Services LLC

By:   /s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

StoneMor Florida LLC

StoneMor Florida Subsidiary LLC

By:   /s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as the Administrative Agent

By:   /s/ Daniel Smelcer Name:   Daniel Smelcer Title:   Senior Manager

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION

By:   /s/ Daniel Smelcer Name:   Daniel Smelcer Title:   Senior Manager

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Citizens Bank of Pennsylvania

By:  

/s/ Dale R. Carr

Name:   Dale R. Carr Title:   Senior Vice President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

TD Bank, N.A. By:   /s/ Katherine Brunelle Name:   Katherine Brunelle Title:  
Vice President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

By:   /s/ Daniel K. Reagle Name:   Daniel K. Reagle Title:   Authorized Officer

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Univest Bank and Trust Co By:   /s/ Paul A. Pyfer Name:   Paul A. Pyfer Title:  
S.V.P.

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

CUSTOMERS BANK

By:   /s/ Eugene Kennedy Name:   Eugene Kennedy Title:   Managing Director

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Webster Bank, National Association

By:   /s/ Kent Nelson Name:   Kent Nelson Title:   SVP

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

TriState Capital Bank By:   /s/ Ellen Frank Name:   Ellen Frank Title:   Senior
Vice President

 

Signature Page to Fourth Amendment

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTY

September 29, 2017

In connection with that certain Credit Agreement dated as of August 4, 2016 (as
amended, the “Credit Agreement”; unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement) by and among STONEMOR OPERATING LLC, a Delaware limited liability
company (the “Administrative Borrower”), the other Borrowers party thereto, the
LENDERS party thereto and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”), the
undersigned entered into that certain Guaranty and Collateral Agreement dated as
of August 4, 2016 or a supplement or joinder thereto (collectively, the
“Guaranty Agreement”) for the benefit of the Administrative Agent and the other
Secured Parties to guaranty the payment and performance of the Secured
Obligations pursuant to the terms of the Guaranty Agreement.

The undersigned now hereby (i) acknowledges the terms of the attached Fourth
Amendment dated as of the date hereof by and among the Administrative Borrower,
the other Borrowers thereto, the Lenders party thereto and the Administrative
Agent, (ii) ratifies and reaffirms all of its obligations, contingent or
otherwise, under the Guaranty Agreement and each of the other Loan Documents to
which it is a party and (iii) ratifies and reaffirms each grant of a Lien on its
property made pursuant to the Loan Documents and confirms that such Liens
continue to secure the Secured Obligations under the Loan Documents, subject to
the terms thereof.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation of
Guaranty to be duly executed by their respective authorized officers as of the
day and year first above written.

 

Partnership:

STONEMOR PARTNERS L.P. By: STONEMOR GP LLC, as its General Partner

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:  

Chief Financial Officer and

Senior Vice President

 

Signature Page to Reaffirmation of Guaranty

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Birchlawn Burial Park Subsidiary, Inc.

Bronswood Cemetery, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc.

Forest Lawn Memory Gardens, Inc.

Forest Lawn Memorial Chapel, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

KIRIS Subsidiary, Inc.

Kirk & Nice, Inc.

Kirk & Nice Suburban Chapel, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:  

Chief Financial Officer and

Senior Vice President

 

Signature Page to Reaffirmation of Guaranty

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Modern Park Development Subsidiary, Inc.

Oak Hill Cemetery Subsidiary, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

Prince George Cemetery Corporation

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Puerto Rico Cemetery and Funeral, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:  

Chief Financial Officer and

Senior Vice President

 

Signature Page to Reaffirmation of Guaranty

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

CMS West LLC

CMS West Subsidiary LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rolling Green Memorial Park LLC

Rockbridge Memorial Gardens LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:  

Chief Financial Officer and

Senior Vice President

 

Signature Page to Reaffirmation of Guaranty

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Hawaii LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Mississippi LLC

StoneMor Mississippi Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oklahoma LLC

StoneMor Oklahoma Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

StoneMor Wisconsin LLC

StoneMor Wisconsin Subsidiary LLC

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:  

Chief Financial Officer and

Senior Vice President

 

Signature Page to Reaffirmation of Guaranty

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:  

Chief Financial Officer and

Senior Vice President

 

Signature Page to Reaffirmation of Guaranty

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Cornerstone Trust Management Services LLC

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:  

Chief Financial Officer and

Senior Vice President

 

Signature Page to Reaffirmation of Guaranty

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

StoneMor Florida LLC

StoneMor Florida Subsidiary LLC

By:   /s/ Mark L. Miller Name:   Mark L. Miller Title:  

Chief Financial Officer and

Senior Vice President

 

Signature Page to Reaffirmation of Guaranty

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Annex I

See attached.



--------------------------------------------------------------------------------

Conformed through ThirdFourth Amendment dated as of August 16, 2017

 

LOGO [g455704g09g18.jpg]

CREDIT AGREEMENT

dated as of

August 4, 2016

among

STONEMOR OPERATING LLC,

the other Borrowers party hereto,

the Lenders party hereto,

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent,

CITIZENS BANK OF PENNSYLVANIA,

as Syndication Agent,

and

TD BANK, N.A.

and

RAYMOND JAMES BANK, N.A.,

as Co-Documentation Agents

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

and

CITIZENS BANK OF PENNSYLVANIA,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

Credit Agreement – StoneMor Operating LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      38  

SECTION 1.03.

  Terms Generally      38  

SECTION 1.04.

  Accounting Terms; GAAP; Pro Forma Calculations      39  

SECTION 1.05.

  Rounding      40  

SECTION 1.06.

  Times of Day      40  

SECTION 1.07.

  Letter of Credit Amounts      40  

SECTION 1.08.

  Cashless Rollovers      40  

SECTION 1.09.

  Status of Obligations      41  

ARTICLE II THE CREDITS

     41  

SECTION 2.01.

  Commitments      41  

SECTION 2.02.

  Loans and Borrowings      41  

SECTION 2.03.

  Requests for Borrowings      42  

SECTION 2.04.

  Swingline Loans      43  

SECTION 2.05.

  Letters of Credit      44  

SECTION 2.06.

  Funding of Borrowings      48  

SECTION 2.07.

  Interest Elections      49  

SECTION 2.08.

  Termination and Reduction of Commitments      50  

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      50  

SECTION 2.10.

  Prepayment of Loans      51  

SECTION 2.11.

  Fees      52  

SECTION 2.12.

  Interest      53  

SECTION 2.13.

  Illegality      54  

SECTION 2.14.

  Alternate Rate of Interest      54  

SECTION 2.15.

  Increased Costs      54  

SECTION 2.16.

  Break Funding Payments      56  

SECTION 2.17.

  Taxes      56  

SECTION 2.18.

  Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs      60  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      62  

SECTION 2.20.

  Expansion Option      62  

SECTION 2.21.

  Defaulting Lenders      63  

SECTION 2.22.

  Administrative Borrower      66  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     67  

SECTION 3.01.

  Organization; Powers; Subsidiaries      67  

SECTION 3.02.

  Authorization; Enforceability      67  

SECTION 3.03.

  Governmental Approvals; No Conflicts      68  

SECTION 3.04.

  Financial Condition; No Material Adverse Change      68  

SECTION 3.05.

  Properties      68  

SECTION 3.06.

  Litigation, Environmental and Labor Matters      69  

SECTION 3.07.

  Compliance with Laws and Agreements      70  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

SECTION 3.08.

  Investment Company Status      70  

SECTION 3.09.

  Taxes      70  

SECTION 3.10.

  ERISA      70  

SECTION 3.11.

  Disclosure      70  

SECTION 3.12.

  Federal Reserve Regulations      71  

SECTION 3.13.

  Liens      71  

SECTION 3.14.

  No Default      71  

SECTION 3.15.

  No Burdensome Restrictions      71  

SECTION 3.16.

  Solvency      71  

SECTION 3.17.

  Insurance      71  

SECTION 3.18.

  Security Interest in Collateral      71  

SECTION 3.19.

  Material Contracts      72  

SECTION 3.20.

  OFAC      72  

SECTION 3.21.

  Anti-Terrorism Laws      72  

SECTION 3.22.

  Foreign Corrupt Practices Act; Anti-Corruption Laws      72  

SECTION 3.23.

  Tax Shelter Regulations      73  

SECTION 3.24.

  Common Enterprise      73  

SECTION 3.25.

  Broker’s Fees      73  

SECTION 3.26.

  Compliance with Cemetery Laws      73  

SECTION 3.27.

  EEA Financial Institutions      74  

ARTICLE IV CONDITIONS

     74  

SECTION 4.01.

  Effective Date      74  

SECTION 4.02.

  Each Credit Event      76  

ARTICLE V AFFIRMATIVE COVENANTS

     77  

SECTION 5.01.

  Financial Statements and Other Information      77  

SECTION 5.02.

  Notices; Delivery of Information      79  

SECTION 5.03.

  Existence; Conduct of Business      80  

SECTION 5.04.

  Payment of Obligations      80  

SECTION 5.05.

  Maintenance of Properties; Insurance      81  

SECTION 5.06.

  Books and Records; Inspection Rights      82  

SECTION 5.07.

  Compliance with Laws and Material Contractual Obligations      83  

SECTION 5.08.

  Use of Proceeds      83  

SECTION 5.09.

  Appraisals      83  

SECTION 5.10.

  Reserved      83  

SECTION 5.11.

  Additional Loan Parties; Pledges; Additional Collateral; Further Assurances   
  83  

SECTION 5.12.

  Compliance with Terms of Leaseholds      84  

SECTION 5.13.

  Amendment to High Yield Document Covenants      85  

SECTION 5.14.

  Employee Benefit Plans      85  

SECTION 5.15.

  Lender Meetings      85  

SECTION 5.16.

  Maintenance of Trust Funds and Trust Accounts      85  

SECTION 5.17.

  Post-Closing Matters      85  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

ARTICLE VI NEGATIVE COVENANTS

     85  

SECTION 6.01.

  Indebtedness      86  

SECTION 6.02.

  Liens      88  

SECTION 6.03.

  Fundamental Changes and Dispositions      89  

SECTION 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions      91  

SECTION 6.05.

  Swap Agreements      93  

SECTION 6.06.

  Transactions with Affiliates      93  

SECTION 6.07.

  Restricted Payments      94  

SECTION 6.08.

  Restrictive Agreements      94  

SECTION 6.09.

  Amendment of Partnership Units and Organizational Documents; Prepayments of
Indebtedness; Amendments of Indebtedness      95  

SECTION 6.10.

  Sale and Leaseback Transactions      95  

SECTION 6.11.

  Accounting Changes; Fiscal Year      96  

SECTION 6.12.

  Financial Covenants      96  

SECTION 6.13.

  Trust Funds      97  

SECTION 6.14.

  Holding Company      97  

SECTION 6.15.

  Anti-Corruption Laws      97  

ARTICLE VII EVENTS OF DEFAULT

     97  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     100  

ARTICLE IX MISCELLANEOUS

     104  

SECTION 9.01.

  Notices; Effectiveness; Electronic Communication      104  

SECTION 9.02.

  Waivers; Amendments      106  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      108  

SECTION 9.04.

  Successors and Assigns      110  

SECTION 9.05.

  Survival      113  

SECTION 9.06.

  Counterparts; Integration; Effectiveness      114  

SECTION 9.07.

  Severability      114  

SECTION 9.08.

  Right of Setoff      114  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      115  

SECTION 9.10.

  WAIVER OF JURY TRIAL      116  

SECTION 9.11.

  Headings      116  

SECTION 9.12.

  Confidentiality      116  

SECTION 9.13.

  PATRIOT Act      117  

SECTION 9.14.

  Appointment for Perfection      117  

SECTION 9.15.

  Releases of Loan Parties      117  

SECTION 9.16.

  Interest Rate Limitation      117  

SECTION 9.17.

  No Advisory or Fiduciary Responsibility      118  

SECTION 9.18.

  Independent Effect of Covenants      118  

SECTION 9.19.

  Inconsistencies with Other Documents      118  

SECTION 9.20.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      118
 

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01(a) – Effective Date Cemetery Non-Profits

Schedule 1.01(b) – Effective Date Contemplated Dispositions

Schedule 2.01 – Commitments Schedule 3.01 – Subsidiaries

Schedule 3.05(c) – Owned Real Property

Schedule 3.05(d) – Leased Real Property (Lessee)

Schedule 3.05(e) – Leased Real Property (Lessor)

Schedule 3.19 – Material Contracts

Schedule 4.01(c) – Local Counsel Opinions

Schedule 4.01(l) – Effective Date Mortgage Instruments

Schedule 5.17 – Post-Closing Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Sale and Leaseback Transactions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Increasing Lender Supplement

Exhibit C – Form of Joining Lender Supplement

Exhibit D-1 – Form of Borrowing Request

Exhibit D-2 – Form of Interest Election Request

Exhibit E – Form of Promissory Note

Exhibit F – Form of Compliance Certificate

Exhibit G – Form of Solvency Certificate

Exhibit H – Form of Accession Agreement

Exhibit I – Form of Borrowing Base Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of August 4, 2016 among STONEMOR
OPERATING LLC, a Delaware limited liability company, the other BORROWERS party
hereto, the LENDERS from time to time party hereto, CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent, Issuing Bank and Swingline Lender,
CITIZENS BANK OF PENNSYLVANIA, as Syndication Agent, and TD BANK, N.A. and
RAYMOND JAMES BANK, N.A., as Co-Documentation Agents.

The Borrowers have requested, and the Lenders have agreed to provide, a
revolving credit facility on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Administrative Agent” means Capital One, in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Borrower” means the Operating Company or any Borrower succeeding
to the role of Administrative Borrower hereunder pursuant to Section 2.22.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Applicable Flood Insurance Requirements” means, collectively, all applicable
requirements of the National Flood Insurance Reform Act of 1994 et seq. or any
regulations promulgated thereunder or other similar applicable laws, rules or
regulations.

“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments).

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Partnership or any Subsidiary of its voting Equity Interests in a Disqualified
Foreign Subsidiary.



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, any Base Rate Revolving Loan or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurodollar Spread for Revolving Loans”, “Base Rate
Spread for Revolving Loans” or “Commitment Fee Rate”, as the case may be, based
upon the Consolidated Leverage Ratio applicable on such date (as determined for
any such date in accordance with paragraphs (i), (ii), (iii) and (iv) below):

 

          

Consolidated

Leverage Ratio  

 

  

Eurodollar  

Spread for  

Revolving  

Loans  

 

  

Base Rate  

Spread for  

Revolving  

Loans  

 

  

Commitment  

Fee Rate  

 

       

Category 1:

 

  

< 2.50 to 1.00

 

  

1.75%

 

  

0.75%

 

  

0.30%

 

     

Category 2:

  

  > 2.50 to 1.00 but  

< 3.00 to 1.00

   2.25%    1.25%    0.35%      

Category 3:

   > 3.00 to 1.00 but
< 3.50 to 1.00    2.75%    1.75%    0.40%      

Category 4:

  

> 3.50 to 1.00 but
< 4.00 to 1.00

 

   3.25%    2.25%    0.45%      

Category 5:

  

> 4.00 to 1.00

 

   3.75%    2.75%    0.50%   

For purposes of the foregoing,

(i)      if at any time the Administrative Borrower fails to deliver the
Financials on or before the date the Financials are due pursuant to
Section 5.01, category 5 shall be deemed applicable for the period commencing
three (3) Business Days after the required date of delivery and ending on the
date which is three (3) Business Days after the Financials are actually
delivered, after which the category shall be determined in accordance with the
table above as applicable;

(ii)      adjustments, if any, to the category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii)      notwithstanding the foregoing, category 3 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Partnership’s first full fiscal quarter ending after the Effective Date
(unless such Financials demonstrate that category 4 should have been applicable
during such period, in which case category 4 shall be deemed to be applicable
during such period) and adjustments to the category then in effect shall
thereafter be effected in accordance with the preceding paragraphs; and.

(iv)      notwithstanding the foregoing, category 5 shall be deemed to be
applicable until the Administrative Agent’s receipt of (A) the Financials for
the Partnership’s Fiscal Year ending December 31, 2016, (B) the Financials for
the Partnership’s fiscal quarter ending March 31, 2017 and (C) the Compliance
Certificates required to be delivered under Section 5.01(c) with respect to each
such set of Financials.

 

2



--------------------------------------------------------------------------------

“Applicable Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act and any rules or regulations promulgated thereunder.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Installment Agreement” means a pre-need installment agreement, in a
form approved for use by all applicable Governmental Authorities, and complying
with all applicable laws, between a Borrower and another Person pursuant to
which such Borrower has agreed to provide for and sell to such Person cemetery
services and/or Cemetery Property.

“Archdiocese” means the Archdiocese of Philadelphia, an archdiocese organized
and existing under and governed by Canon Law of the Roman Catholic Church and
recognized by the Commonwealth of Pennsylvania as a nonprofit religious
organization.

“Archdiocese Holdco” means Philadelphia Catholic Cemeteries, LLC, a Delaware
limited liability company.

“Archdiocese Lease” means that certain Lease Agreement, dated as of
September 26, 2013, among the Archdiocese and the Operating Company, StoneMor
Pennsylvania LLC, StoneMor Pennsylvania Subsidiary LLC and the Partnership (as
amended by Amendment No. 1 to Lease Agreement, dated as of March 20, 2014, and
Amendment No. 2 to Lease Agreement dated as of May 28, 2014, and as further
amended, restated, modified or supplemented from time to time).

“Archdiocese Management Agreement” means that certain Management Agreement,
dated as of September 26, 2013, among the Archdiocese and the Operating Company,
StoneMor Pennsylvania LLC, StoneMor Pennsylvania Subsidiary LLC and the
Partnership (as amended by Amendment No. 1 to Management Agreement dated as of
May 28, 2014 and as further amended, restated, modified or supplemented from
time to time).

“Archdiocese Transaction Documents” means the Archdiocese Lease, the Archdiocese
Management Agreement and the various related transaction documents entered into
among the Archdiocese and the Operating Company, StoneMor Pennsylvania LLC,
StoneMor Pennsylvania Subsidiary LLC and the Partnership (as amended, restated,
modified or supplemented from time to time).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.11.

 

3



--------------------------------------------------------------------------------

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-in Legislation Schedule.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.).

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus  1⁄2 of 1.00%
(b) the Prime Rate in effect on such day and (c) the Eurodollar Rate for a one
month Interest Period on such day plus 1.00%. Any change in the Base Rate due to
a change in the Federal Funds Rate, the Prime Rate or the Eurodollar Rate shall
be effective from and including the effective date of such change in the Federal
Funds Rate, the Prime Rate or the Eurodollar Rate, respectively. When used in
reference to any Loan or Borrowing, “Base Rate” shall refer to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Operating Company and each of the Subsidiaries of the
Operating Company party hereto from time to time and designated as a Borrower.
The Borrowers on the Effective Date are identified as such in Schedule 3.01
hereto.

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Base” means, as of any date of determination prior to the occurrence
of a Leverage Trigger Event, (a) eighty percent (80%) of Eligible Accounts plus
(b) forty percent (40%) of Eligible Property Plant and Equipment.

“Borrowing Base Certificate” means a borrowing base certificate delivered by the
Administrative Borrower from time to time in substantially the form of Exhibit
I.

“Borrowing Request” means a request by the Administrative Borrower for a
Borrowing in accordance with Section 2.03 in the form attached hereto as
Exhibit D-1.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in Section 6.08(a) or Section 6.08(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

“Calculation Period” means, as to any Permitted Acquisition, issuance of Future
High Yield Notes or incurrence of Permitted Unsecured Indebtedness, the most
recent Measurement

 

4



--------------------------------------------------------------------------------

Period for which a Compliance Certificate is required to have been delivered
pursuant to Section 5.01(c) (as of the date of such acquisition, issuance or
incurrence).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital One” means Capital One, National Association, a national banking
association, in its individual capacity.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and/or one or more of
the Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and the Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(a)      direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)      investments in commercial paper maturing within one year from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)      investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d)      fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(e)      money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

(f)      other short term investments approved in writing by the Administrative
Agent in the exercise of its reasonable discretion.

 

5



--------------------------------------------------------------------------------

“Cemetery Laws” has the meaning specified in Section 3.26.

“Cemetery Non-Profit” means a Person which (a) is organized as a non-profit
entity, whether pursuant to Section 501 of the Code or otherwise and (b) has
contracted with any Borrower for the provision of services under a Cemetery
Non-Profit Management Agreement. For the sake of clarity, no Cemetery Non-Profit
is, or shall be required to become, a Loan Party. Schedule 1.01(a) sets forth a
list of each Cemetery Non-Profit as of the Effective Date.

“Cemetery Non-Profit Management Agreement” means an agreement (including a
lease) pursuant to which a Borrower agrees to manage the operations of any
Cemetery Non-Profit in the business of providing cemetery services and/or
cemetery property or to operate such cemetery property.

“Cemetery Property” means, at any time as to any Borrower, such Borrower’s
interest in its real or personal property of the type sold or transferred
pursuant to Approved Installment Agreements which property (a) has not, at such
time, been sold or transferred to, and (b) is not under contract to be sold or
transferred to, any other Person.

“Change in Control” means:

(a)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
the Permitted Holders, becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of Equity Interests
representing more than 50% of the Equity Interests in the Partnership or the
General Partner entitled to vote for members of the board of directors or
equivalent governing body of the Partnership or the General Partner on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time);

(b)      during any period of twelve (12) consecutive months, a majority of the
members of the board of directors of the General Partner cease to be composed of
individuals (i) who were members of that board on the first day of such period,
(ii) whose election or nomination to that board was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of that board or (iii) whose election or
nomination to that board was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board;

(c)      the General Partner ceases to act as the sole general partner of the
Partnership;

(d)      the Partnership ceases to own 100% of the Equity Interests in the
Operating Company;

 

6



--------------------------------------------------------------------------------

(e)      a “change of control” or any comparable term under, and as defined in,
the High Yield Note Indenture or any other agreement or instrument evidencing
any Material Indebtedness shall have occurred; or

(f)      except as expressly permitted under this Agreement, the Operating
Company ceases to own, directly or indirectly, 100% of the Equity Interests in,
or have Exclusive Management Agreements with, each of the other Borrowers.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Citizens” means Citizens Bank of Pennsylvania.

“Co-Documentation Agent” means each of TD Bank, N.A. and Raymond James Bank,
N.A., in their respective capacities as co-documentation agents for the credit
facility evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, any and all property owned, leased or operated
by any Loan Party in which a Lien is granted or purported to be granted by the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of Administrative Agent, on behalf of itself and the Secured
Parties, to secure the Secured Obligations, in each case, other than any
Excluded Property.

“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, the Mortgages and all other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens to secure the Secured Obligations, including, without
limitation, all other security agreements, pledge agreements, mortgages, deeds
of trust, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, notices, leases, financing statements and all
other written matter whether heretofore, now, or hereafter executed by any Loan
Party or any Subsidiary and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.

 

7



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate of a Financial Officer
in substantially the form of Exhibit F (or such other form as may be approved by
the Administrative Agent).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt Service” means, for any period, the sum of (a) the aggregate
principal amount of all regularly scheduled principal payments of Consolidated
Funded Indebtedness for such period (but excluding any prepayments) and
(b) Consolidated Interest Expense paid in cash with respect to Consolidated
Funded Indebtedness for such period. All calculations of Consolidated Debt
Service shall additionally be adjusted on a Pro Forma Basis and shall
additionally be adjusted to eliminate such amounts relating to Consolidated
Funded Indebtedness retired during such period with the proceeds of any sale or
issuance by the Partnership of its Equity Interests (other than Disqualified
Equity Interests) permitted hereunder.

“Consolidated Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated Debt
Service, each as measured for the most recently completed Measurement Period.

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income plus

(a)  without duplication, the following to the extent deducted in calculating
such Consolidated Net Income for such period:

(i)      Consolidated Interest Expense,;

(ii)      the provision for federal, state, local and foreign income taxes,;

(iii)      depreciation and amortization expense,;

(iv)      non-cash cost for Cemetery Property and real property sold, (v) any
extraordinary losses and, solely for the periods ending March 31, 2017 and
June 30, 2017, any extraordinary, unusual or;

(v)       non-cash compensation expense or other non-cash expense arising from
the granting of any stock or unit option or similar arrangement or other
unit-based or stock-based compensation;

(vi)       other non-cash items, in each case determined in good faith by a
Financial Officer;

(vii)     any unrealized loss (less, even if it results in a negative number,
any unrealized gain or any income) or non-cash expense arising from or
attributable to the early termination of any Swap Agreement;

 

8



--------------------------------------------------------------------------------

(viii)     any non-recurring cash expenses, losses, costs and charges
or(including, without limitation, those relating to integration expenses,
business optimization expenses and professional and other contract services);
provided, that the aggregate amount of such expenses, losses, costs and charges
or expenses for theshall not exceed (A) $14,316,000 for the measurement period
ending June 30, 2017 shall not exceed $14,316,000 in the aggregate, (vi),
(B) $12,000,000 for each of the measurement periods ending September 30,
2017, December 31, 2017, March 31, 2018 and June 30, 2018, (C) $4,000,000 for
the measurement period ending September 30, 2018 and (D) $2,000,000 for each of
the measurement periods ending thereafter;

(ix)       non-recurring cash expenses, costs and charges relating to
(A) ongoing SEC investigation and related actions, (B) ongoing class action
litigation and (C) any other “non-ordinary course of business” legal matters in
an aggregate amount for all items in clause (A), (B) and (C) for all periods not
to exceed $5,000,000;

(x)       cash expenses, costs and charges with respect to liability or casualty
events to the extent insurance or indemnity recovery from a third party is
actually received during such period, or is reasonably expected to be received
within ninety (90) days (or such later date as the Administrative Agent may
agree to in its reasonable discretion) following such period;

(xi)      losses from sales of assets other than inventory and Cemetery Property
sold in the ordinary course of business and other real property sold to the
extent permitted under this Agreement (including real property sold pursuant to
any Cemetery Non-Profit Management Agreement or Exclusive Management
Agreement),;

(vii)       other non-cash items (including, without limitation, unit-based
compensation), (viii)xii) reasonable fees, costs and expenses, without
duplication, incurred in connection with (1) this Agreement and the other Loan
Documents, including any amendment, restatement, supplement or other
modification of this Agreement or any of the other Loan Documents and (2) to the
extent permitted hereunder, (A) the issuance of Equity Interests and debt
securities by the Partnership and (B) the refinancing of High Yield Notes with
the proceeds of Future High Yield Notes or Permitted Unsecured Indebtedness,
including prepaid interest and early redemption premium (it being agreed that
the addback described in this clause (viiixii) shall be permitted with respect
to each amendment or other transaction described in this clause
(viiixii) irrespective of whether such amendment or transaction is actually
consummated),;

(ix)xiii)        reasonable fees, costs and expenses, without duplication,
incurred in connection with any Permitted Acquisition or any unsuccessful
attempt by the Partnership or its Subsidiaries to make an acquisition (including
an acquisition structured as an Exclusive Management Agreement), irrespective of
whether such acquisition would have constituted a Permitted Acquisition had such
acquisition been consummated,; and

(xxiv)  any realized losses in the Trust Accounts investment portfolio of the
Loan Parties in an aggregate amount for all periods not to exceed $53,000,000,
and;

minus (b) without duplication, to the extent included in calculating such
Consolidated Net Income for such period, (i) any extraordinary gains,:

(i)       any extraordinary gains;

 

9



--------------------------------------------------------------------------------

(ii)      gains from sales of assets other than inventory and Cemetery Property
sold in the ordinary course of business and other real property sold to the
extent permitted under this Agreement (including real property sold pursuant to
any Cemetery Non-Profit Management Agreement or Exclusive Management
Agreement),;

(iii)      the amount of non-cash gains during such period (other than as a
result of deferral of purchase price with respect to notes or installment sales
contracts received in connection with sales of Cemetery Property) and (iv) other
non-cash gains.;

(iv)       other non-cash items increasing Consolidated Net Income for such
period;

(v)       federal, state, local and foreign income tax credits or refunds during
such period;

(vi)       the amount of any cash payment made during such period in respect of
any noncash accrual, reserve or other non-cash charge that is accounted for in a
prior period which was added to Consolidated Net Income to determine
Consolidated EBITDA for such prior period and which does not otherwise reduce
Consolidated Net Income for the current period; and

(vii)       the amount of any recovery not so received within the 90 day period
(or such longer period) set forth in clause (a)(x) of this definition and any
recovery payments which are made by third parties within the 90 day period (or
such longer period) set forth in clause (a)(x) of this definition to the extent
added back to Consolidated Net Income in the prior period.

All calculations of Consolidated EBITDA (A) shall be adjusted for the following:
(x) “Change in Deferred Selling and Obtaining Costs”, and (y) “Change in
Deferred Revenue, net” as each such term is presented in the consolidated
statement of cash flows of the Partnership; provided, that all calculations of
Consolidated EBITDA and (B) shall additionally be adjusted on a Pro Forma Basis
to account for any Permitted Acquisitions or Equivalent Dispositions then being
consummated, if applicable, as well as any other Permitted Acquisitions or
Equivalent Dispositions consummated, on or after the first day of any related
Calculation Period or Measurement Period, as applicable (as if consummated on
the first day of such applicable Calculation Period or Measurement Period).

“Consolidated Fixed Charge Coverage Ratio” means the ratio, as of the last day
of any fiscal quarter, of (i) Consolidated EBITDA for the four fiscal quarter
period ending on such day, minus (x) Consolidated Maintenance and Growth Capital
Expenditures that are not financed with the proceeds of Indebtedness (other than
Revolving Loans) and that are made during such period, (y) any federal, state,
local and foreign taxes paid by the Partnership and its Subsidiaries during such
period (net of any tax credits or refunds during such period), and (z) all
Restricted Payments paid in cash by the Partnership during such period under
Section 6.07(c), to (ii) Consolidated Fixed Charges for the four fiscal quarter
period ending on such day.

 

10



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (i) Consolidated Interest Expense paid or payable in cash, but excluding any
interest paid or payable in kind and (ii) the aggregate principal amount of all
scheduled principal payments with respect to all Consolidated Funded
Indebtedness, including, without limitation, Capital Lease Obligations, but
excluding any such payments to the extent refinanced through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 6.01, in
each case, of or by the Partnership and its Subsidiaries during such period on a
consolidated basis in accordance with GAAP.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Partnership and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, without limitation,
(i) all Obligations, (ii) all Seller Subordinated Debt and (iii) all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments), (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit,
bankers’ acceptances, bank guaranties, and similar instruments (but, excluding,
for the avoidance of doubt, surety bonds), (d) Capital Lease Obligations,
(e) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (d) above of Persons other than the Partnership
or any of its Subsidiaries, and (f) all Indebtedness of the types referred to in
clauses (a) through (e) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Partnership or any of its Subsidiaries is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Partnership or such Subsidiary.

“Consolidated Interest Expense” means, for any period, (a) the total
consolidated interest expense of the Partnership and its Subsidiaries for such
period (calculated without regard to any limitations on payment thereof) payable
in respect of any Indebtedness (excluding the amortization of any financing
fees, costs or expenses) plus (b) without duplication, that portion of Capital
Lease Obligations of the Partnership and its Subsidiaries on a consolidated
basis representing the interest factor for such period. All calculations of
Consolidated Interest Expense shall additionally be adjusted on a Pro Forma
Basis to account for any Permitted Acquisitions or Equivalent Dispositions then
being consummated, if applicable, as well as any other Permitted Acquisitions or
Equivalent Dispositions consummated, on or after the first day of any related
Calculation Period or Measurement Period, as applicable (as if consummated on
the first day of such applicable Calculation Period or Measurement Period).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) (i) Consolidated Funded Indebtedness as of such date minus (ii) the
aggregate amount of all unrestricted cash and Cash Equivalents of the
Partnership and its Subsidiaries in accounts subject to a first priority,
perfected Lien (subject only to Liens permitted under Section 6.02) in favor of
the Administrative Agent on such date in an amount not to exceed $5,000,000
(which, for purposes of the Consolidated Leverage Ratio, shall include accounts
maintained at Capital One or at any other Lender); provided, however, that,
solely for purposes of the Measurement Period ending on September 30, 2017,
clause (a)(ii) of this definition shall include all unrestricted cash and Cash
Equivalents of the Partnership and its Subsidiaries (subject to the Dollar
limitation set forth in clause (a)(ii)), irrespective of whether the
Administrative Agent’s Lien in the related accounts is perfected, to
(b) Consolidated EBITDA for the most recently completed Measurement Period.

 

11



--------------------------------------------------------------------------------

“Consolidated Maintenance and Growth Capital Expenditures” means, for any
period, the aggregate of all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of Capital
Lease Obligations which is capitalized on the consolidated balance sheet of the
Partnership) by the Partnership and its Subsidiaries for such period, in
conformity with GAAP, which are included in “Maintenance Capital Expenditures”
or “Growth Capital Expenditures” (or comparable items) reflected in the
consolidated statement of cash flows of the Partnership, but excluding any such
expenditures to the extent financed from insurance proceeds (or other similar
recoveries, including indemnification payments) paid on account of the loss of
or damage to the assets being replaced or restored or other assets.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Partnership and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that, in determining Consolidated Net Income of the Partnership and its
Subsidiaries, (i) the net income of any of Person which is not a Subsidiary of
the Partnership or is accounted for by the Partnership by the equity method of
accounting shall be included only to the extent of the payment of cash dividends
or cash disbursements by such Person to the Partnership or a Subsidiary of the
Partnership during such period and (ii) except for determinations expressly
required to be made on a Pro Forma Basis, the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or all or substantially all of
the property or assets of such Person are acquired by a Subsidiary shall be
excluded from such determination.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means any Borrowing or the issuance, amendment, renewal or
extension of a Letter of Credit.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Deemed Dividend Issue” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to any Loan Party or such parent
Domestic Subsidiary, in each case as determined by the Administrative Borrower
in its commercially reasonable judgment acting in good faith and in consultation
with its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the

 

12



--------------------------------------------------------------------------------

Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Administrative
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Administrative
Borrower, to confirm in writing to the Administrative Agent and the
Administrative Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Administrative Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other Debtor Relief Laws of the
United States or other applicable jurisdiction, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender or (iii) become the
subject of a Bail-in Action. Any determination by the Administrative Agent that
a Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.21(c)) upon
delivery of written notice of such determination to the Administrative Borrower,
the Issuing Bank, the Swingline Lender and each Lender.

“Designated Acquisition” means any Permitted Acquisition, or series of related
Permitted Acquisitions, either (a) involving aggregate consideration in excess
of $20,000,000 or (b) involving aggregate consideration which, when taken
together with the aggregate consideration paid in respect of all other Permitted
Acquisitions consummated during any trailing three month period, is in excess of
$35,000,000.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property of
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the sake of clarity, dispositions of real property of
the Archdiocese or other third parties pursuant to an Exclusive Management
Agreement, as contemplated by the Archdiocese Transaction Documents or other
documents entered into in connection with such Exclusive Management Agreement,
shall not constitute Dispositions under this Agreement or the other Loan
Documents.

 

13



--------------------------------------------------------------------------------

“Disqualified Domestic Subsidiary” means any Domestic Subsidiary to the extent
that (i) acting as a Subsidiary Guarantor would result in a material adverse tax
consequence to the Partnership or its Subsidiaries, as determined by the
Administrative Borrower, in consultation with the Administrative Agent, each
acting reasonably and in good faith or (ii) substantially all of the assets of
which consist of Equity Interests of one or more Foreign Subsidiaries.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Equity Interests that are not Disqualified Equity Interests and cash in lieu of
fractional shares or (ii) solely at the discretion of the issuer), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control,
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control, asset sale or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination of all outstanding Letters of Credit (unless the LC Exposure related
thereto has been Cash Collateralized)), (b) is redeemable at the option of the
holder thereof (other than (i) solely for Equity Interests that are not
Disqualified Equity Interests and cash in lieu of fractional shares or (ii) as a
result of a change of control, asset sale or similar event so long as any rights
of the holders thereof upon the occurrence of a change of control, asset sale or
similar event shall be subject to the prior repayment in full of the Loans and
all other Obligations that are accrued and payable and the termination of the
Commitments and the termination of all outstanding Letters of Credit (unless the
LC Exposure related thereto has been Cash Collateralized)), in whole or in part,
(c) requires any scheduled payments of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date at the time of issuance of such
Equity Interests; provided that if such Equity Interests are issued pursuant to
a plan for the benefit of employees of the General Partner, the Partnership or
its Subsidiaries or by any such plan to such employees, such Equity Interests
shall not constitute Disqualified Equity Interests solely because it may be
required to be repurchased by the Partnership or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Disqualified Foreign Subsidiary” means any Foreign Subsidiary to the extent
such Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Issue. Notwithstanding the foregoing, in no event shall any Subsidiary
organized in or under the laws of Puerto Rico be a Disqualified Foreign
Subsidiary.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

14



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Contemplated Dispositions” means each of the Dispositions
contemplated to occur after the Effective Date as more particularly described on
Schedule 1.01(b).

“Effective Date Material Real Property Jurisdictions” means each of Alabama,
California, Florida, Illinois, Indiana, Maryland, Michigan, New Jersey, North
Carolina, Pennsylvania, South Carolina, Virginia and West Virginia.

“Electronic Signature” means an electronic symbol or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Eligible Accounts” means, as of any date of determination, the aggregate amount
of accounts receivable, net of allowance, and net of deferred financing fees, of
the Partnership and its consolidated Subsidiaries other than accounts receivable
which remain unpaid for more than one hundred twenty (120) days (with the
netting of any allowance or deferred financing fees related to such overdue
accounts receivable also excluded from the calculation of Eligible Accounts), in
each case as disclosed on the most recent Borrowing Base Certificate delivered
to the Administrative Agent.

“Eligible Property Plant and Equipment” means, as of any date of determination,
the aggregate amount of property, plant and equipment, net of accumulated
depreciation, of the Partnership and its consolidated Subsidiaries, in each case
as disclosed on the most recent Borrowing Base Certificate delivered to the
Administrative Agent.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(i), Section 9.04(b)(ii)(A) and
Section 9.04(b)(ii)(B) (subject to such consents, if any, as may be required
under Section 9.04(b)(i)).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Partnership or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement

 

15



--------------------------------------------------------------------------------

or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests in
such Person, any warrants, options or other rights entitling the holder thereof
to purchase or acquire any of the foregoing and all of the other ownership or
profit interests in such Person (including, without limitation, partnership or
member interests therein), whether voting or nonvoting.

“Equivalent Disposition” means the Disposition by a Loan Party to any Person
(other than another Loan Party) of (a) assets constituting a business unit,
(b) all or a substantial part of the business of any Loan Party, or
(c) sufficient Equity Interests of any Loan Party so that, after giving effect
to such Disposition, such Person is no longer a Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Partnership, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Partnership or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Partnership or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Partnership or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Partnership or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Partnership or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Partnership or any ERISA Affiliate of any notice,
concerning the imposition upon the Partnership or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-in Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Eurodollar Rate.

 

16



--------------------------------------------------------------------------------

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum equal to the greater of (a) 0.00% and (b) an amount
determined by the Administrative Agent pursuant to the following formula:

      Eurodollar Base Rate                      

Eurodollar Rate =          1.00 – Eurodollar Reserve Percentage

Where,

“Eurodollar Base Rate” means, for such Interest Period, the London interbank
offered rate (the “Screen Rate”) administered by the ICE Benchmark
Administration (or any other Person which takes over the administration of such
rate) for such Interest Period, as displayed on page LIBOR01 of the applicable
Reuters screen (or any replacement Reuters page which displays such rate or, in
the event such rate does not appear on a Reuters page or screen, on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period. If the Screen Rate for such
Interest Period is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the applicable
Interpolated Screen Rate at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period. If the
Screen Rate for such Interest Period is not available at such time for any
reason and the Administrative Agent determines that it is not possible to
calculate an Interpolated Screen Rate for such Interest Period at such time for
any reason, then the “Eurodollar Base Rate” for such Interest Period shall be,
to the extent available, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Loan being made, continued or converted and with a term equivalent to
such Interest Period would be offered by major financial institutions reasonably
satisfactory to the Administrative Agent in the London interbank eurodollar
market at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934.

 

17



--------------------------------------------------------------------------------

“Excluded Property” has the meaning assigned to such term in the Guaranty and
Collateral Agreement.

“Excluded Subsidiary” means (i) any Disqualified Foreign Subsidiary, (ii) any
Disqualified Domestic Subsidiary and (iii) any other Subsidiary of the
Partnership (other than the Operating Company) with respect to which, in the
reasonable judgment of the Administrative Agent, the burden or cost of such
Subsidiary providing guarantee and collateral support in respect of the Secured
Obligations shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom.

“Excluded Swap Obligations” means, with respect to any Loan Party, any
Applicable Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Applicable Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to qualify as an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Applicable Swap Obligation. If an Applicable Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Applicable Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Administrative Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Exclusive Management Agreement” means an agreement (including a lease) pursuant
to which a Borrower obtains the exclusive right to manage the operations of any
Person in the business of (a) providing cemetery services and/or cemetery
property or to operate such cemetery property or (b) providing funeral home
services or to operate such funeral home, in each case, for a term of not less
than one year, including any Cemetery Non-Profit Management Agreement that
satisfies the foregoing criteria.

“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of December 19, 2014, among the Operating Company, as
a borrower,

 

18



--------------------------------------------------------------------------------

various subsidiaries thereof, as borrowers, certain affiliates thereof, as
guarantors, Bank of America, N.A., as administrative agent, and the lenders
party thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“FCPA” has the meaning assigned to such term in Section 3.22.

“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Capital
One or any other Lender selected by the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means each of (i) that certain fee letter dated as of April 25,
2016 between the Operating Company and the Administrative Agent and (ii) that
certain fee letter dated as of June 3, 2016 between the Operating Company and
Citizens.

“Financial Officer” means (i) the chief financial officer, principal accounting
officer, any treasurer or controller of the Administrative Borrower and (ii) any
other financial officer of the Administrative Borrower designated in writing as
such to, and reasonably acceptable to, the Administrative Agent.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Partnership and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Partnership and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Fiscal Year” means a fiscal year of the Partnership and its Subsidiaries ending
on December 31 of each year.

“Flood Determination Information” has the meaning assigned to such term in
Section 5.05(b).

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if any Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

19



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the total LC Exposure at such time, other than LC Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms of this Agreement
and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Percentage of the total Swingline Exposure at such time, other than
Swingline Exposure as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Future High Yield Notes” means any senior unsecured notes issued from time to
time after the Effective Date pursuant to, and in accordance with, a High Yield
Note Indenture, meeting each of the following requirements: (a) when taken as a
whole, the terms of such notes are substantially similar in all material
respects to, or are more favorable to the Loan Parties than, the High Yield
Notes then outstanding (provided that (i) the scheduled maturity date for any
principal payment under such notes shall not be prior to June 1, 2021 and
(ii) the interest rate payable on such notes shall be a market rate for the
issuance of such notes at the time issued); (b) no Default or Event of Default
has occurred and is continuing or would result from the issuance of such notes;
and (c) the Administrative Borrower shall have delivered to the Administrative
Agent, not less than five (5) Business Days prior to the date of the issuance of
such notes (or such shorter period as the Administrative Agent may agree to in
writing), a Compliance Certificate showing compliance, on a Pro Forma Basis (for
the related Calculation Period), with the covenants set forth in Section 6.12
immediately after giving effect to the issuance of such notes.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means StoneMor GP LLC, a Delaware limited liability company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“GP Agreement” means that certain Second Amended and Restated Limited Liability
Agreement of the General Partner, dated as of May 21, 2014, as may be amended,
restated, modified, replaced or supplemented from time to time as permitted
under this Agreement.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

20



--------------------------------------------------------------------------------

“Guarantors” means the Partnership and each Subsidiary Guarantor.

“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement (including any and all supplements thereto), dated as of the Effective
Date, among the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, and any other guaranty
or collateral agreement entered into, after the Effective Date by any other Loan
Party (as required by this Agreement or any other Loan Document), or any other
Person.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“High Yield Documents” means each High Yield Note Indenture, any High Yield
Notes, and the related guarantees, notes and all other agreements, instruments
and other documents pursuant to which any High Yield Notes have been or will be
issued or otherwise setting forth the terms of such High Yield Notes, as each
may be amended, restated, modified, extended, renewed, replaced or supplemented
from time to time, in each case as permitted under this Agreement.

“High Yield Note Indenture” means that certain Indenture, dated as of May 28,
2013, among the Partnership, Cornerstone Family Services of West Virginia
Subsidiary, Inc., a West Virginia corporation, and certain Subsidiaries of the
Partnership, as guarantors, and Wilmington Trust, National Association as
trustee, as the same may be amended, restated, modified, extended, renewed
replaced or supplemented from time to time, in each case as permitted under this
Agreement.

“High Yield Notes” means the 7-7/8% senior notes in an aggregate principal
amount of $175,000,000, having a maturity of June 1, 2021, issued on May 28,
2013 pursuant to the High Yield Note Indenture, together with any Future High
Yield Notes, each issued pursuant to the High Yield Note Indenture, in each
case, as the same may be amended, restated, modified, extended, renewed,
replaced or supplemented from time to time, in each case as permitted under this
Agreement.

“Immaterial Leases” means, with respect to any Loan Party or any Subsidiary,
(a) oral, month-to-month, season-to-season or otherwise terminable farm leases
of excess cemetery land, (b) oral, month-to-month or “term of employment”
residential leases with employees, (c) month-to-month leases for office or
storage use, (d) cell site, cell tower, communication, billboard and sign leases
on excess cemetery land, (e) oil and gas leases not effecting cemetery use and
(f) other leases having no material adverse effect on the cemetery or funeral
home use of the real property involved (or the value of such real property).

“Immaterial Subsidiary” means, at any time, any Subsidiary that, together with
its Subsidiaries, as of the most recently ended fiscal quarter for which
Financials have been (or were required to be) delivered has (i) individually
contributed 1.5% or less of the Consolidated EBITDA of the Partnership and its
Subsidiaries for the period of four fiscal quarters most recently ended on or
prior to the date of determination and (ii) consolidated assets representing
1.5% or less of the consolidated total assets of the Partnership and its
Subsidiaries on the last day of the most recently

 

21



--------------------------------------------------------------------------------

ended fiscal quarter on or prior to the date of determination; provided, that
the Administrative Borrower may elect in its sole discretion to exclude as an
Immaterial Subsidiary any Subsidiary that would otherwise meet the definition
thereof. In no event shall the aggregate amount of Consolidated EBITDA or
consolidated total assets of all Immaterial Subsidiaries (and their respective
Subsidiaries) exceed 5.0% of Consolidated EBITDA or consolidated total assets of
the Partnership and its Subsidiaries, respectively. If the Consolidated EBITDA
or consolidated total assets of all Subsidiaries so designated by the
Administrative Borrower as “Immaterial Subsidiaries” shall at any time exceed
the limits set forth in the preceding sentence, then starting with the largest
Subsidiary (as reasonably determined by the Administrative Borrower), the number
of Subsidiaries that are at such time designated as Immaterial Subsidiaries
shall be deemed to no longer be designated as Immaterial Subsidiaries until the
threshold amounts in the preceding sentences are no longer exceeded (as
reasonably determined by the Administrative Borrower), with any Immaterial
Subsidiaries at such time that are below such threshold amounts still being
designated as (and remaining as) Immaterial Subsidiaries. From time to time, but
in compliance with the foregoing provisions, the Administrative Borrower may, in
its sole discretion provide a list of its Immaterial Subsidiaries at such time,
which list may, in compliance with the foregoing provisions, be updated from
time to time, in the sole discretion of the Administrative Borrower.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)      all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)      the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)      net obligations of such Person under any Swap Agreement;

(d)      all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and accrued liabilities
incurred in the ordinary course of business) including earn-outs (but, for the
sake of clarity, excluding obligations incurred in connection with Permitted
Acquisitions with respect to (i) non-compete, employment, consulting or other
similar arrangements or (ii) any shortfall in Trust Funds of the applicable
Target);

(e)      indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)      all Capital Lease Obligations of such Person;

(g)      all obligations of such Person in respect of any Disqualified Equity
Interest; and

 

22



--------------------------------------------------------------------------------

(h)      all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Agreement on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Notwithstanding anything to the contrary contained in
this Agreement, (y) earn-outs shall only be included as Indebtedness for
purposes of this Agreement to the extent a specific dollar amount has been
determined to be earned and is owing but remains unpaid beyond the date when due
and (z) the obligations of the applicable Loan Parties under the Archdiocese
Lease, as in effect on the Effective Date, shall not constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2016 relating to the Loan Parties and the Transactions.

“Interest Election Request” means a request by the Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.07 in the form
attached hereto as Exhibit D-2.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Administrative Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, at any time and for any Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate which
results at such time from interpolating

 

23



--------------------------------------------------------------------------------

on a linear basis between (a) the applicable Screen Rate for the longest period
(for which that Screen Rate is available) which is shorter than such Interest
Period and (b) the applicable Screen Rate for the shortest period (for which
that Screen Rate is available) which is longer than such Interest Period.

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Capital One, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joining Lender” has the meaning assigned to such term in Section 2.20.

“Joint Lead Arrangers” means each of Capital One and Citizens, in each case, in
its respective capacity as joint lead arranger for the credit facility evidenced
by this Agreement.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Sublimit” means $15,000,000.

“Leverage Trigger Event” means the Partnership shall have achieved, as of the
last day of any fiscal quarter after the Fourth Amendment Effective Date, a
Consolidated Leverage Ratio of less than 4.00:1.00 for the period of four
(4) consecutive fiscal quarters ending on such date.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right

 

24



--------------------------------------------------------------------------------

of way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, any Notes, any Letter of Credit
applications, the Collateral Documents and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Partnership and the
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under any Loan Document or (c) the validity
or enforceability of this Agreement or any and all other Loan Documents or the
material rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party (a) involving aggregate consideration payable to or by
such Person of the Threshold Amount or more in any year or (b) the breach,
cancellation, termination or non-renewal of which could reasonably be expected
to have a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Partnership and its Subsidiaries in an aggregate principal amount
exceeding the Threshold Amount. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Partnership or
any Subsidiary in respect of any Swap Agreement at any time shall be deemed to
be the Swap Termination Value thereof at such time.

“Maturity Date” means, as of any date of determination, the earlier of (a) the
Stated Maturity Date and (b) the date that is six (6) months prior to the
earliest scheduled maturity date of any Permitted Unsecured Indebtedness on such
date.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Partnership as of such date.

“Merchandise Trust” means a trust fund, pre-need trust, pre-construction trust
or other reserve, trust, escrow or any similar arrangement established and
administered by a Borrower as required in accordance with applicable law to
receive and administer the aggregate of

 

25



--------------------------------------------------------------------------------

all amounts required by applicable law derived from the sale of services and
personal property, such as foundations, markers, memorials, memorial bases,
monuments, urns, vases, vaults and caskets, used in connection with the final
disposition, memorialization, interment, entombment, or inurnment of human
remains.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel (to the extent reasonably
requested by the Administrative Agent), ALTA surveys, appraisals (if requested
by the Administrative Agent in accordance with Section 5.09), environmental
assessments and reports, mortgage tax affidavits and declarations and other
similar information and related certifications as are reasonably requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.

“Mortgaged Property” means all real property, premises, franchises, rights and
other property of any Loan Party that is subject to a Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Note” has the meaning assigned to such term in Section 2.09(e).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Partnership and its Subsidiaries to any of the Lenders, the Administrative
Agent, the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

“OFAC” has the meaning assigned to such term in Section 3.20.

“Operating Company” means StoneMor Operating LLC, a Delaware limited liability
company.

 

26



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Partnership” means StoneMor Partners L.P., a Delaware limited partnership.

“Partnership Agreement” means that certain Second Amended and Restated Agreement
of Limited Partnership of the Partnership, dated as of September 9, 2008, as
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time as permitted under this Agreement.

“Partnership Common Units” means the common units of the Partnership.

“Partnership Subordinated Units” means the subordinated units of the
Partnership.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Operating
Company or any of its Subsidiaries of (i) all or substantially all of the assets
of a Person (or all or substantially all of the assets constituting a division,
business unit or line of business of a Person), (ii) all or substantially all
(but in any event, not less than ninety percent (90%)) of the Equity Interests
in a Person or (iii) the rights from a Person under any Exclusive Management
Agreement (each such Person described in clauses (i) or (ii), a “Target”), in
each case if, at the time of and immediately after giving effect thereto:

(a)      no Default or Event of Default has occurred and is continuing or would
arise after giving effect thereto, including on a Pro Forma Basis;

(b)      the Target (or division, business unit or line of business of such
Target) is engaged in the same or a similar line of business as the Partnership
and the Subsidiaries or business reasonably related thereto;

 

27



--------------------------------------------------------------------------------

(c)      no less than five (5) Business Days prior to the proposed closing date
thereof (or such shorter period as the Administrative Agent may agree to in its
sole discretion), the Administrative Borrower shall have delivered written
notice of such acquisition to the Administrative Agent (for distribution to the
Lenders), which notice shall include (i) the proposed closing date thereof,
(ii) a copy of the approval package to be presented to the Operating Company’s
Board of Managers and (iii) copies of all appraisals completed in connection
with such acquisition, if any; provided, that if the aggregate consideration
paid in respect of such acquisition does not exceed the Threshold Amount, then
items (ii) and (iii) may be, but shall not be required to be, at the election of
the Administrative Borrower, a part of such written notice from the
Administrative Borrower;

(d)      all actions required to be taken with respect to such acquired or newly
formed Subsidiary under Section 5.11 shall have been, or will be timely, taken;

(e)      the Loan Parties are in compliance, on a Pro Forma Basis, with the
covenants contained in Section 6.12 recomputed as of the last day of the most
recently ended fiscal quarter of the Partnership for which Financials are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms, to the extent
applicable) had occurred on the first day of the relevant period for testing
such compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds the Threshold Amount, the Administrative Borrower shall have
delivered to the Administrative Agent no less than five (5) Business Days prior
to the proposed closing date thereof (or such shorter period as the
Administrative Agent may agree to in its sole discretion), a certificate of a
Financial Officer to such effect (including a certification that the expenses,
synergies and other efficiencies described in clause (a) of the definition of
“Pro Forma Basis” with respect to such acquisition are reasonably expected and
factually supportable, in each case, as determined in good faith by the
Administrative Borrower), together with all relevant financial information,
statements and projections reasonably requested by the Administrative Agent;

(f)      in the case of an acquisition, merger or consolidation involving any
Loan Party or any Subsidiary, the Loan Party or such Subsidiary (or another
Person that merges or consolidates with such Subsidiary and that, immediately
upon the consummation of such merger or consolidation, becomes a Subsidiary) is
the surviving entity of such acquisition, merger and/or consolidation;

(g) [reserved]

(g)       either (i) the consideration for such acquisition is solely Equity
Interests of the Partnership or net cash proceeds from the sale or issuance of
Equity Interests of the Partnership (other than Disqualified Equity Interests)
or (ii) on a Pro Forma Basis, the Consolidated Leverage Ratio, recomputed as of
the last day of the most recently ended fiscal quarter of the Partnership for
which Financials are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms,
to the extent applicable) had occurred on the first day of the relevant period,
is not greater than 3.75:1.00;

(h)      after giving effect to such acquisition, the Available Revolving
CommitmentCredit Availability shall not be less than $10,000,000;

 

28



--------------------------------------------------------------------------------

(i)      such acquisition has been approved by the board of directors or similar
governing body of the Target; and

(j)      the Administrative Borrower shall have delivered to the Administrative
Agent no less than one (1) Business Day prior to the proposed closing date
thereof (or such shorter period as the Administrative Agent may agree to in its
sole discretion), a certificate of a Financial Officer certifying that all of
the applicable requirements set forth above have been satisfied or will be
satisfied on or prior to the consummation of such acquisition.; and

(k)       the Administrative Agent shall have provided its prior written
consent, which consent shall not be unreasonably withheld.

The acquisition of the rights from a Person under an Exclusive Management
Agreement shall only be treated as an “acquisition” requiring compliance with
the provisions of this definition to the extent that the Loan Parties are
required to provide payment(s) (or other consideration) for such acquisition
other than (x) in respect of the remittance of the counterparty’s accounts
receivable collections and (y) other payments in the ordinary course of
business.

For the sake of clarity, with respect to any acquisition, the aggregate
consideration paid in respect of such acquisition shall not include (i) amounts
paid with respect to non-compete, employment, consulting or other similar
arrangements or (ii) amounts paid with respect to any shortfall in Trust Funds
of the applicable Target.

Any acquisition which does not otherwise meet the requirements set forth above
in this definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if the Required Lenders agree in writing that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

If consummated in compliance with the requirements set forth in Section 6.04(q),
(notwithstanding anything else contained in this definition of “Permitted
Acquisition”), the Permitted Wisconsin Acquisition shall be deemed to be a
Permitted Acquisition for all purposes of this Agreement and the other Loan
Documents.

“Permitted Disposition” means:

(a)      Dispositions of obsolete or worn out property in the ordinary course of
business;

(b)      Dispositions of inventory and Cemetery Property in the ordinary course
of business;

(c)      Dispositions, in each case without recourse and in the ordinary course
of business, of overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction;

(d)      licenses, leases or subleases of, or easements with respect to,
property in favor of third Persons (including, without limitation, those with
respect to cell sites and cell towers), made in the ordinary course of business
and not interfering in any material respect with the business of any Loan Party
or impairing the value of the related Collateral in any material respect;

 

29



--------------------------------------------------------------------------------

(e)      Dispositions of tangible personal property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(f)      Dispositions (i) by any Loan Party or any Subsidiary to any other Loan
Party, so long as Liens granted to the Administrative Agent, for the benefit of
the Secured Parties pursuant to the Collateral Documents in the assets so
transferred shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such transfer) and (ii) by any
Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan
Party; and

(g)      Dispositions of cash and Cash Equivalents in the ordinary course of
business.

“Permitted Encumbrances” means:

(a)      Liens imposed by law for Taxes, assessments and governmental charges
that are not yet due or are being contested in compliance with Section 5.04;

(b)      landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

(c)      pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

(d)      deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)      judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;

(f)      easements, encroachments, covenants, conditions, restrictions (zoning
or otherwise), rights of way, minor defects, irregularities or similar
encumbrances on or affecting real property (including those with respect to cell
sites and cell towers) that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Loan Parties or any Subsidiary; and

(g)      any interest or title of a lessor or sublessor in and to any real
property leased to a Loan Party or any Subsidiary;

provided that, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means StoneMor GP Holdings LLC, a Delaware limited liability
company, and its Affiliates other than, for the avoidance of doubt, the
Partnership and any of its Subsidiaries.

 

30



--------------------------------------------------------------------------------

“Permitted Unsecured Indebtedness” has the meaning assigned to such term in
Section 6.01(l).

“Permitted Unsecured Indebtedness Documents” means all agreements, instruments
and other documents pursuant to which any Permitted Unsecured Indebtedness has
been or will be issued or incurred or otherwise setting forth the terms of such
Permitted Unsecured Indebtedness, as each may be amended, restated, modified,
extended, renewed, replaced or supplemented from time to time, in each case as
permitted under this Agreement.

“Permitted Wisconsin Acquisition” means (a) the acquisition by StoneMor
Wisconsin LLC, a Wisconsin limited liability company, or StoneMor Wisconsin
Subsidiary LLC, a Wisconsin limited liability company (or any other Borrower(s)
designated by the Administrative Borrower), of ten (10) cemeteries and three
(3) crematory businesses, in each case, located in the State of Wisconsin,
together with certain related assets, and (b) the acquisition by StoneMor
Wisconsin LLC, a Wisconsin limited liability company, or StoneMor Wisconsin
Subsidiary LLC, a Wisconsin limited liability company (or any other Borrower(s)
designated by the Administrative Borrower), of exclusive management rights in
six (6) additional cemeteries and certain related assets, as generally described
to the Administrative Agent in writing by the Administrative Borrower prior to
the Effective Date.

“Perpetual Care Trust” means a trust fund or other reserve, trust, escrow or any
similar arrangement established and administered by a Borrower as required in
accordance with applicable law for the purpose of receiving the aggregate of all
amounts required by applicable law derived from the sale of interests in real
property, or fixtures, including, without limitation, mausoleums, niches,
columbaria, urns, or crypts, used in connection with the final disposition,
memorialization, interment, entombment, or inurnment of human remains and set
aside in reserve, trust, escrow or any similar arrangement and administering
such amounts for the perpetual care and maintenance of cemetery lots, graves,
grounds, landscaping, roads, paths, parking lots, fences, mausoleums,
columbaria, vaults, crypts, utilities, and other improvements, structures and
embellishments.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Partnership or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, the Issuing Bank, any of their
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary, other than any Excluded Subsidiary.

 

31



--------------------------------------------------------------------------------

“Previously Consummated Acquisitions” means those acquisitions that were
consummated by the Loan Parties prior to the Effective Date which constituted
“Permitted Acquisitions” under the Existing Credit Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Capital One as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. The “prime rate” is a rate set by Capital One based upon various
factors including Capital One’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.

“Pro Forma Basis” means, as of any date, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to the incurrence of
Indebtedness under any Future High Yield Notes or Permitted Unsecured
Indebtedness or Permitted Acquisition then being consummated, if applicable, as
well as any other Permitted Acquisition or, to the extent applicable, Previously
Consummated Acquisitions consummated on or after the first day of any relevant
Calculation Period (in each case, as if consummated on the first day of such
Calculation Period and based on the available historical financial information
provided by the Person who is being or was, or whose assets are being or were,
acquired in connection with each such Permitted Acquisition or, to the extent
applicable, Previously Consummated Acquisitions, whether prepared in accordance
with GAAP or otherwise, and accepted by the Administrative Borrower in the
exercise of its reasonable business judgment), and, in each case involving a
Permitted Acquisition, adjusted to account for (a) expenses eliminated or
reasonably expected to be eliminated by the Loan Parties pursuant to synergies
and other efficiencies of each such acquisition, in each case, during the 12
month period following the date of such Permitted Acquisition and (b) income,
gains and losses from any Trust Accounts being acquired, using the net asset
value thereof multiplied by the yield to maturity of the Barclays Aggregate Bond
Index plus 200 basis points (or if such index is not available, a replacement
index and margin that is selected by the Administrative Borrower and reasonably
satisfactory to the Administrative Agent), but in any case, not less than 5% per
annum or more than 7% per annum; provided, that the amounts set forth in
(a) above are reasonably acceptable to the Administrative Agent; provided,
further, that any such calculations delivered pursuant to the definition of
“Permitted Acquisition” shall also give effect on a pro forma basis to (i) the
incurrence of any Indebtedness (other than Revolving Loans) by any Loan Parties
on or after the first day of the relevant Calculation Period as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of the relevant Calculation Period, and (ii) the permanent repayment of any
Indebtedness of any Loan Parties on or after the first day of the relevant
Calculation Period as if such Indebtedness had been retired or redeemed on the
first day of the relevant Calculation Period (in each case, based on the
historical financial information described above). For any Calculation Period,
the aggregate outstanding principal balance of the Revolving Loans will be
deemed to be the aggregate outstanding principal balance of the Revolving Loans
on the date of the related Permitted Acquisition (or other applicable event)
after giving effect on a pro forma basis to the incurrence or repayment of
Revolving Loans on the date of such Permitted Acquisition (or other applicable
event).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04.

 

32



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and such Person’s Affiliates.

“Reporting Trigger Event” means, for two consecutive fiscal quarters, the
Partnership shall have achieved, as of the last day of any fiscal quarter after
the Fourth Amendment Effective Date, a Consolidated Leverage Ratio of less than
4.00:1.00 for the period of four (4) consecutive fiscal quarters ending on such
date.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
the Revolving Credit Exposures and unused Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Responsible Officer” means each of (i) the chief executive officer and the
chief operating officer of the Administrative Borrower, (ii) any Financial
Officer and (iii) any other officer of the Administrative Borrower designated in
writing as such to, and reasonably acceptable to, the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Partnership or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Partnership or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Partnership
or any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.08, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable. The initial aggregate amount of the
Revolving Lenders’ Revolving Commitments ison the Effective Date was
$210,000,000. The aggregate amount of the Revolving Lenders’ Revolving
Commitments on the Fourth Amendment Effective Date is $200,000,000.

“Revolving Credit Availability” means, (a) at any time prior to the occurrence
of a Leverage Trigger Event, (i) the lesser of the Borrowing Base and the
aggregate Revolving Commitments at such time minus (ii) the aggregate
outstanding amount of Revolving Credit Exposure at such time and (b) at all
times thereafter, (i) the aggregate Revolving Commitments at such time minus
(ii) the aggregate amount of Revolving Credit Exposure at such time.

 

33



--------------------------------------------------------------------------------

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’sS&P Global Ratings Services, a Standard & Poor’s
Financial Services LLC business., a division of S&P Global Inc..

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or other relevant Sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State, or other
relevant sanctions authority.

“Screen Rate” has the meaning assigned to such term in the definition of
“Eurodollar Rate”.

“SDN List” has the meaning assigned to such term in Section 3.20.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Treasury Services Obligations owing to the Administrative Agent or one or
more Secured Parties; provided, that the Secured Obligations of any Loan Party
shall exclude any Excluded Swap Obligations of such Loan Party.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Partnership and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,

 

34



--------------------------------------------------------------------------------

(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Treasury Services Agreements entered into with such Person by the Partnership or
any Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Partnership to such Person hereunder and
under the other Loan Documents, and (v) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.

“Securities Act” means the United States Securities Act of 1933.

“Seller Subordinated Debt” means Indebtedness of a Borrower to a seller pursuant
to a Permitted Acquisition.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Event of Default” means an Event of Default under clauses (a), (b),
(h) or (i) of Article VII.

“Specified Swap Obligations” means any and all Swap Obligations that, within at
least ten (10) days (or such later date as the Administrative Agent may agree to
in its sole discretion) from the date that any transaction relating to any such
Swap Obligation is executed, the Secured Party party thereto (other than Capital
One) shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Specified Swap
Obligation.

“Specified Treasury Services Obligations” means any and all Treasury Services
Obligations that, within at least ten (10) days (or such later date as the
Administrative Agent may agree to in its sole discretion) from the date that any
transaction relating to any such Treasury Services Obligation is executed, the
Secured Party party thereto (other than Capital One) shall have delivered
written notice to the Administrative Agent that such a transaction has been
entered into and that it constitutes a Specified Treasury Services Obligation.

“Stated Maturity Date” means August 4, 2021.

“Subordinated Indebtedness” means any Indebtedness of any Borrower or any
Subsidiary the payment of which is subordinated to payment of the Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

35



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
other Equity Interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise Controlled by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Partnership. Notwithstanding the foregoing, the Archdiocese
Holdco shall not constitute a “Subsidiary” of any Loan Party for purposes of
this Agreement or any other Loan Document.

“Subsidiary Guarantor” means each Subsidiary (other than any Excluded
Subsidiary) that is a party to the Guaranty and Collateral Agreement. The
Subsidiary Guarantors on the Effective Date are identified as such in
Schedule 3.01 hereto.

“Swap Agreement” means any agreement, contract or transaction, which is (a) an
interest rate swap, option, future, or forward agreement, including a rate
floor, rate cap, rate collar, cross-currency rate swap, and basis swap, (b) a
spot, same day-tomorrow, tomorrow-next, forward, or other foreign exchange,
precious metals, or other commodity agreement, (c) a currency swap, option,
future, or forward agreement, (d) an equity index or equity swap, option,
future, or forward agreement, (e) a debt index or debt swap, option, future, or
forward agreement, (f) a total return, credit spread or credit swap, option,
future, or forward agreement, (g) a commodity index or a commodity swap, option,
future, or forward agreement, (h) a weather swap, option, future, or forward
agreement, (i) an emissions swap, option, future, or forward agreement, (j) an
inflation swap, option, future, or forward agreement, (k) an energy swap,
option, future or forward agreement, (l) a metal swap, option, future or forward
agreement, (m) an agricultural swap, option, future or forward agreement,
(n) any agreement, contract or transaction that is similar to any other
agreement or transaction referred to in the foregoing clauses (a) - (m) and that
(x) is of a type that is the subject of recurrent dealings in the swap or other
derivatives markets (including terms and conditions incorporated by reference
therein), and (y) is a forward, swap, future, option, or spot transaction on one
or more rates, currencies, commodities, equity securities, or other equity
instruments, debt securities or other debt instruments, quantitative measures
associated with an occurrence, extent of an occurrence, or contingency
associated with a financial, commercial, or economic consequence, or economic or
financial indices or measures of economic or financial risk or value, (o) any
combination of agreements, contracts or transactions referred to in the
foregoing clauses (a)-(n) or (p) any option to enter into an agreement, contract
or transaction referred to in the foregoing clauses (a)-(o); provided that, in
each case, no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or independent contractors of the General Partner, any Loan Party or any
Subsidiary shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of any Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction; provided that, “Swap Obligations” shall
not include any Excluded Swap Obligations.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such

 

36



--------------------------------------------------------------------------------

Swap Agreements, (a) for any date on or after the date such Swap Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Agreements (which may include a Lender or any Affiliate of a Lender).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Capital One, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Sublimit” means $15,000,000.

“Syndication Agent” means Citizens in its capacity as syndication agent for the
credit facility evidenced by this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means, as of any date of determination, the greater of
(a) $10,000,000 and (b) the lesser of (i) $15,000,000 and (ii) 10% of
Consolidated EBITDA of the Partnership and its Subsidiaries for the four fiscal
quarter period ending on the last day of the most recent fiscal quarter for
which Financials are available.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Treasury Services” means each and any of the following bank services provided
to any Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) debit cards, (c) stored value
cards and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Treasury Services Agreement” means any agreement entered into by any Borrower
or any Subsidiary in connection with Treasury Services.

“Treasury Services Obligations” means any and all obligations of any Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Treasury
Services.

“Trust Accounts” means, collectively, the Perpetual Care Trusts and Merchandise
Trusts.

 

37



--------------------------------------------------------------------------------

“Trust Funds” means, as of any date of determination in connection with the
Trust Accounts, the aggregate of all amounts required by applicable law to be
set aside in reserve, trust or escrow or any similar arrangement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Undeveloped Real Property” means real property that, at the time of the
acquisition thereof by any Loan Party or any Subsidiary, is not being operated
as a cemetery, crematory or funeral home.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-in Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-in
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with

 

38



--------------------------------------------------------------------------------

which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (g) all certificates and other required deliverables and submissions made by
an officer of the General Partner or any Loan Party shall be deemed for all
purposes to be made by such person solely in such person’s capacity as an
officer of the General Partner or such Loan Party and not in such person’s
individual capacity.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.

(a)      Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that if the Administrative Borrower notifies
the Administrative Agent that the Administrative Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Effective Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Administrative
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Partnership or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Notwithstanding any other provision contained herein,
any lease that is treated as an operating lease for purposes of GAAP as of the
Effective Date shall not be treated as Indebtedness or as a Capital Lease
Obligation and shall continue to be treated as an operating lease (and any
future lease, if it were in effect on the Effective Date, that would be treated
as an operating lease for purposes of GAAP as of the Effective Date shall be
treated as an operating lease), in each case for

 

39



--------------------------------------------------------------------------------

purposes of this Agreement, notwithstanding any actual or proposed change in
GAAP (or the effectiveness thereof) after the Effective Date. All references in
this Agreement to consolidated financial statements of the Partnership and its
Subsidiaries or to the determination of any amount for the Partnership and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Partnership is
required to consolidate (including the Cemetery Non-Profits and the Trust
Funds), pursuant to FASB ASC 810, as if such variable interest entity were a
Subsidiary as defined in this Agreement.

(b)      All pro forma computations (including, for the avoidance of doubt,
calculations to be made on a Pro Forma Basis) required to be made hereunder
giving effect to any acquisition or disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated giving pro forma effect thereto (and, in the case of any pro forma
computation made hereunder to determine whether such acquisition or disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which Financials
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such Financials, ending with the last fiscal
quarter included in the financial statements referred to in Section 3.04(a)),
and, to the extent applicable, to the historical earnings and cash flows
associated with the assets acquired or disposed of, giving effect to any
adjustments described in the definition of Pro Forma Basis and any related
incurrence or reduction of Indebtedness. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05. Rounding. Any financial ratios required to be maintained by the
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that by its terms provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

SECTION 1.08. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with incremental loans under Section 2.20, to the
extent such extension, replacement, renewal or refinancing is effected by means
of a “cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other

 

40



--------------------------------------------------------------------------------

Loan Document that such payment be made “in Dollars”, “in immediately available
funds”, “in Cash” or any other similar requirement.

SECTION 1.09. Status of Obligations. In the event that the Partnership or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Administrative Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans to the Borrowers in Dollars
from time to time during the Revolving Credit Availability Period in an
aggregate principal amount that will not result in (i) the amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving CommitmentsAvailability being less than $0. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a)      Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Type made by the applicable Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04.

(b)      Subject to Section 2.14, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurodollar Loans as the Administrative Borrower may request
in accordance herewith; provided that, unless the Administrative Borrower
delivers a funding indemnity letter to the Administrative Agent at least one
(1) Business Day prior to the Effective Date, all Borrowings made on the
Effective Date must be made as Base Rate Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.07. Each Swingline Loan shall
be a Base Rate Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Section 2.14, Section 2.15,
Section 2.16 and Section 2.17 shall apply to such Affiliate to the same extent
as to such

 

41



--------------------------------------------------------------------------------

Lender); provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

(c)      At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000. At the time that each Base Rate
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that a Base
Rate Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type may be outstanding
at the same time; provided that there shall not at any time be more than a total
of eight (8) Eurodollar Borrowings outstanding.

(d)      Notwithstanding any other provision of this Agreement, the
Administrative Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
Administrative Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.
three (3) Business Days before the date of the proposed Borrowing (or, solely
with respect to the Borrowings on the Effective Date, such shorter amount of
time as the Administrative Agent may agree in its sole discretion) or (b) in the
case of a Base Rate Borrowing, not later than 11:00 a.m. one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of a
Base Rate Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) may be given not later than 10:00 a.m. on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by a Responsible
Officer. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)      the aggregate amount of the requested Borrowing;

(ii)     the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)     the location and number of the account of the Administrative Borrower or
such other Borrower designated by the Administrative Borrower, to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Administrative
Borrower shall be deemed to have selected an Interest Period

 

42



--------------------------------------------------------------------------------

of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a)      Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in Dollars to the Borrowers from time to
time during the Revolving Credit Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline Sublimit
or (ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments; provided, that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.

(b)      To request a Swingline Loan, the Administrative Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 1:00 p.m. on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and the amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Administrative Borrower. The Swingline Lender shall
make each Swingline Loan available to the Administrative Borrower by means of a
credit to the general deposit account of the Administrative Borrower, with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the Issuing Bank) by 3:00 p.m. on the requested date of such
Swingline Loan.

(c)      The Swingline Lender may by written notice given to the Administrative
Agent not later than 11:00 a.m. on any Business Day require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.04(c) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this Section 2.04(c) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Administrative Borrower of any participations in any Swingline Loan acquired
pursuant to this Section 2.04(c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from any Borrower
(or other party on behalf of any Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such

 

43



--------------------------------------------------------------------------------

amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this Section 2.04(c) and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to any Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
Section 2.04(c) shall not relieve any Borrower of any default in the payment
thereof.

SECTION 2.05. Letters of Credit.

(a)      General. Subject to the terms and conditions set forth herein, the
Administrative Borrower may request the issuance of Letters of Credit
denominated in Dollars as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Revolving Credit Availability Period. Subject to the terms and conditions set
forth in this Agreement, the Issuing Bank agrees, in reliance on the agreements
of the other Revolving Lenders set forth in this Section 2.05 and the
representations, warranties and covenants of the Borrowers set forth in this
Agreement, to issue Letters of Credit at any time and from time to time during
the Revolving Credit Availability Period. Notwithstanding anything herein to the
contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit (i) the proceeds of which would be made
available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement or (ii) if any
order, judgment or decree of any Governmental Authority shall by its terms
purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any requirement of law relating to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Administrative Borrower to, or entered into by the
Administrative Borrower with, the Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. The Administrative
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this Section 2.05(a), the Administrative
Borrower will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.11(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Administrative
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).

(b)      Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Administrative Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the

 

44



--------------------------------------------------------------------------------

Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with Section 2.05(c)), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the
Administrative Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Administrative Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the amount
of the LC Exposure shall not exceed the Letter of Credit Sublimit and (ii) the
sum of the total Revolving Credit Exposures shall not exceed the aggregate
Revolving Commitments.

(c)      Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided, that the
expiry date of any Letter of Credit may occur after the Maturity Date if, not
later than sixty (60) days prior to the Maturity Date, the Borrowers provide
Cash Collateral for such Letter of Credit or such Letter of Credit is
backstopped, in each case, pursuant to arrangements reasonably satisfactory to
the Issuing Bank and the Administrative Agent.

(d)      Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Administrative Borrower on the date due as provided in
Section 2.05(e), or of any reimbursement payment required to be refunded to the
Administrative Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
Section 2.05(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)      Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Administrative Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the amount
equal to such LC Disbursement, calculated as of the date the Issuing Bank made
such LC Disbursement not later than 12:00 noon on the date that such LC
Disbursement is made, if the Administrative Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m. on such date, or, if such notice has
not been received by the Administrative Borrower prior to such time on such
date, then not later than 12:00 noon on the Business Day immediately following
the day that the Administrative Borrower receives such notice,

 

45



--------------------------------------------------------------------------------

if such notice is not received prior to such time on the day of receipt;
provided, that the Administrative Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or
Section 2.04 that such payment be financed with a Base Rate Borrowing or
Swingline Loan in an equivalent amount of such LC Disbursement and, to the
extent so financed, the Administrative Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Base Rate Borrowing or
Swingline Loan. If the Administrative Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Administrative
Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Administrative Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Administrative Borrower pursuant to
this Section 2.05(e), the Administrative Agent shall distribute such payment to
the Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this Section 2.05(e) to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this Section 2.05(e) to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of Base Rate Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Administrative Borrower of its obligation to reimburse
such LC Disbursement.

(f)      Obligations Absolute. The Administrative Borrower’s obligation to
reimburse LC Disbursements as provided in Section 2.05(e) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Administrative Borrower’s
obligations hereunder. Neither the Administrative Agent, the Revolving Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of

 

46



--------------------------------------------------------------------------------

competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g)      Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Administrative Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Administrative Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

(h)      Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Administrative Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Administrative Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Base Rate Revolving
Loans; provided that, if the Administrative Borrower fails to reimburse such LC
Disbursement when due pursuant to Section 2.05(e), then Section 2.12(c) shall
apply. Interest accrued pursuant to this Section 2.05(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to Section 2.05(e) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i)      Replacement of Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Administrative Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the Administrative Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit then outstanding and issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j)      Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of Cash
Collateral pursuant to this Section 2.05(j), the Administrative Borrower shall
deposit, or cause to be deposited, in an account with the Administrative Agent,
in the name of the Administrative

 

47



--------------------------------------------------------------------------------

Agent and for the benefit of the Revolving Lenders (the “LC Collateral
Account”), an amount in cash equal to 105% of the amount of the LC Exposure as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such Cash Collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Administrative Borrower or such other applicable
Borrower hereby grants the Administrative Agent a Lien on the LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the applicable Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Administrative Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations. If the
Administrative Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Administrative
Borrower within three (3) Business Days after all Events of Default have been
waived.

SECTION 2.06. Funding of Borrowings.

(a)      Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided, that Swingline Loans shall
be made as provided in Section 2.04. The Administrative Agent will make such
Loans available to the Administrative Borrower by promptly crediting the amounts
so received, in like funds, to an account of the Administrative Borrower or such
other Borrower designated by the Administrative Borrower in the applicable
Borrowing Request; provided, that Base Rate Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b)      Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.06(a) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a Borrower, the interest rate applicable to Base Rate Loans. If such
Lender pays

 

48



--------------------------------------------------------------------------------

such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a)      Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Administrative Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.07. The Administrative Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section 2.07 shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b)      To make an election pursuant to this Section 2.07, the Administrative
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Administrative Borrower were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request signed by a Responsible Officer. Notwithstanding any
contrary provision herein, this Section 2.07 shall not be construed to permit
the Administrative Borrower to (i) elect an Interest Period for Eurodollar Loans
that does not comply with Section 2.02(d) or (ii) convert any Borrowing to a
Borrowing of a Type not available under the Commitments pursuant to which such
Borrowing was made.

(c)      Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)      the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)      the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Administrative Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

 

49



--------------------------------------------------------------------------------

(d)      Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)      If the Administrative Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Administrative Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a)      Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)      The Administrative Borrower may at any time terminate, or from time to
time reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) the Administrative Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.10, the
sum of the Revolving Credit Exposures would exceed the aggregate Revolving
Commitments.

(c)      The Administrative Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under Section 2.08(b) at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Administrative
Borrower pursuant to this Section 2.08(c) shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Administrative
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, an issuance of equity or debt securities, or a change
of control, asset sale or similar event, in which case such notice may be
revoked by the Administrative Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a)      Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the date that occurs ten (10) Business Days
after such Swingline Loan is made; provided, that on each date that a Borrowing
(other than the Borrowing of a Swingline Loan) is made, the Borrowers shall
repay all Swingline Loans then outstanding.

 

50



--------------------------------------------------------------------------------

(b)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)      The entries made in the accounts maintained pursuant to Section 2.09(b)
or Section 2.09(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e)      Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in substantially the
form set forth on Exhibit E hereto (or such other form as may be approved by the
Administrative Agent) (each, a “Note”). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans.

(a)      The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.10. The Administrative Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m. three (3) Business Days before the date of prepayment,
(ii) in the case of prepayment of a Base Rate Borrowing, not later than
11:00 a.m. on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided,
that if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.12 and (ii) break funding payments pursuant to Section 2.16.

(b)      If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the aggregate Revolving Commitment, the
Borrowers shall immediately

 

51



--------------------------------------------------------------------------------

repay Borrowings or Cash Collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.05(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate principal amount of all
Revolving Credit Exposures to be less than or equal to the aggregate Revolving
Commitment.

(c)       If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the Borrowing Base then in effect, the
Borrowers shall immediately prepay Borrowings in an amount so that the Revolving
Credit Availability is at least $0.

SECTION 2.11. Fees.

(a)      The Borrowers agree to pay to the Administrative Agent for the account
of each Revolving Lender, a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the Available Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Effective Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b)      The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender, a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank,
for its own account, a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by the Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this Section 2.11(b) shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c)      The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

 

52



--------------------------------------------------------------------------------

(d)      All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.

SECTION 2.12. Interest.

(a)      The Loans comprising each Base Rate Borrowing (including each Swingline
Loan) shall bear interest at the Base Rate plus the Applicable Rate.

(b)      The Loans comprising each Eurodollar Borrowing shall bear interest at
the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c)      Notwithstanding the foregoing:

(i)      during the occurrence and continuance of a Specified Event of Default,
(x) all Loans shall bear interest at 2% plus the rate otherwise applicable to
such Loans as provided in the preceding paragraphs of this Section 2.12 or
(y) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder; and

(ii)     during the occurrence and continuance of any other Event of Default,
the Administrative Agent or the Required Lenders may, at their option, by notice
to the Administrative Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (x) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section 2.12 or (y) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.

(d)      Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to Section 2.12(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Base Rate
Revolving Loan prior to the end of the Revolving Credit Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)      All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate, Eurodollar Rate or Eurodollar
Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

53



--------------------------------------------------------------------------------

SECTION 2.13. Illegality. If any Lender determines that any applicable law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Eurodollar Borrowings, or to determine or charge interest rates based upon
the Eurodollar Rate or the Eurodollar Base Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Administrative Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the
Administrative Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)      the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate or the Eurodollar Base Rate, as
applicable, for such Interest Period; or

(b)      the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate or the Eurodollar Base Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Administrative
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Administrative
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be repaid on the
last day of the then current Interest Period applicable thereto and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as a Base Rate Borrowing.

SECTION 2.15. Increased Costs.

(a)      If any Change in Law shall:

(i)      impose, modify or deem applicable any reserve, special deposit ,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Eurodollar Rate) or the Issuing Bank;

 

54



--------------------------------------------------------------------------------

(ii)     impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender, the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or such other Recipient hereunder,
whether of principal, interest or otherwise, then the Borrowers will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b)      If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c)      A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in Section 2.15(a) or 2.15(b)
shall be delivered to the Administrative Borrower and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d)      Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.15 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Administrative Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further,
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

55



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Administrative Borrower pursuant to Section 2.19, then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Administrative Borrower and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes.

(a)      Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

(b)      Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)      Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

(d)      Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a

 

56



--------------------------------------------------------------------------------

payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Administrative Borrower
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(e)      Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(e).

(f)      Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)      Status of Lenders.

(i)      Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Administrative Borrower and the Administrative Agent, at the time
or times reasonably requested by the Administrative Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Administrative Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Administrative Borrower or the Administrative Agent as will enable the
Administrative Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(g)(ii)(A),
Section 2.17(g)(ii)(B) and Section 2.17(g)(ii)(D)) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

57



--------------------------------------------------------------------------------

(ii)      Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person:

(A)      any Lender that is a U.S. Person shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Administrative Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable;

(1)      in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)      executed copies of IRS Form W-8ECI;

(3)      in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Partnership
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN; or

(4)      to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;

(C)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on

 

58



--------------------------------------------------------------------------------

which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Administrative Borrower or
the Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the
Administrative Borrower or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D)      if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as may be necessary for the Administrative Borrower and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h)      Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.17(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.17(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 2.17(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

59



--------------------------------------------------------------------------------

(i)      Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a)      The Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or
Section 2.17, or otherwise) prior to 1:00 p.m., on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 299 Park Avenue, New
York, New York 10171, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.15, Section 2.16, Section 2.17 and Section 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

(b)      Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Administrative Borrower) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrowers, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers, third, to pay
interest then due and payable on the Loans ratably, fourth, to prepay principal
on the Loans and unreimbursed LC Disbursements and any other amounts owing with
respect to Specified Treasury Services Obligations and Specified Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as Cash Collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by the Borrowers. Notwithstanding the foregoing, amounts received
from any Loan Party shall not be applied to any Excluded Swap Obligation of such
Loan Party. In addition, notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Administrative Borrower, or unless a
Default is in existence, none of the Administrative Agent or any Lender shall
apply any payment which it receives to any Eurodollar Loan, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding Base
Rate Loans and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

(c)      [Reserved.]

 

60



--------------------------------------------------------------------------------

(d)      If, except as expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 2.18(d) shall not be construed to apply to
any payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements and Swingline Loans to any assignee
or Participant, other than to any Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section 2.18(d) shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrowers rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrowers in the amount of such
participation.

(e)      Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the Issuing Bank
hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the applicable Borrower has not in
fact made such payment, then each of the relevant Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(f)      If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(e), Section 2.06(b), Section 2.18(e)
or Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid in any order as determined by the
Administrative Agent in its discretion.

 

61



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a)      If any Lender requests compensation under Section 2.15, or the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)      If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the
Administrative Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17) and obligations under the
Loan Documents to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Administrative Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the applicable Borrower
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Administrative
Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Administrative Borrower may, from time to
time, elect to increase the Revolving Commitments in minimum increments of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of such
increases does not exceed $100,000,000. The Borrowers may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Revolving Commitment, an “Increasing Lender”), or
by one or more new banks, financial institutions or other entities (each such
new bank, financial institution or other entity, a “Joining Lender”), to
increase their existing Revolving Commitments or extend Revolving Commitments,
as the case may be; provided that (i) each Joining Lender, shall be subject to
the approval of the Administrative Borrower and the Administrative Agent (such
approval not to be unreasonably withheld) and (ii) (x) in the case of an
Increasing Lender, the Administrative Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit B hereto, and (y) in
the case of a Joining Lender, the Administrative Borrower and such Joining
Lender execute an agreement substantially in the form of Exhibit C hereto. No
consent of any Lender (other than the Lenders participating in the increase)

 

62



--------------------------------------------------------------------------------

shall be required for any increase in Revolving Commitments pursuant to this
Section 2.20. Increases and new Revolving Commitments created pursuant to this
Section 2.20 shall become effective on the date agreed by the Administrative
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Joining Lenders, and the Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Revolving Commitments (or in
the Revolving Commitment of any Lender) shall become effective under this
Section 2.20 unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in Section 4.02(a) and Section 4.02(b)
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer and (B) the Borrowers shall be in compliance (on
a Pro Forma Basis) with the covenants contained in Section 6.12 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the organizational power and authority of
the Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Revolving Commitments being made, (i) each
relevant Increasing Lender and Joining Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Revolving Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
Administrative Borrower, in accordance with the requirements of Section 2.03).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurodollar Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. Nothing contained in this Section 2.20 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Revolving Commitment hereunder at any time. Any documentation establishing an
increase in Revolving Commitments pursuant to this Section 2.20, may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Administrative Borrower, to effect
the provisions of this Section 2.20.

SECTION 2.21. Defaulting Lenders.

(a)      Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)      Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)      Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as

 

63



--------------------------------------------------------------------------------

follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Swingline Lender hereunder; third, to Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.21(b); fourth, as the Administrative Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Administrative Borrower, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with
Section 2.21(b); sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that, if (x) such payment is a payment of the principal amount of any Loans or
LC Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and participations in
Letters of Credit and Swingline Loans are held by the Lenders pro rata in
accordance with their Applicable Percentage without giving effect to
Section 2.21(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)      Certain Fees.

(A)      No Defaulting Lender shall be entitled to receive any fees on the
unfunded portion of such Defaulting Lender’s Commitment pursuant to Section 2.11
for any period during which such Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fees that otherwise would have
been required to have been paid to such Defaulting Lender).

(B)      Each Defaulting Lender shall be entitled to receive participation fees
with respect to its participation in Letters of Credit pursuant to
Section 2.11(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.21(b).

 

64



--------------------------------------------------------------------------------

(C) With respect to any participation fees not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
or the Swingline Lender’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay the remaining amount of any such fee.

(iv)       Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Administrative Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(v)       Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.21(b).

(b)      Cash Collateral.

(i)      At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
the Issuing Bank (with a copy to the Administrative Agent) the Borrowers shall
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.21(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
105% of such Fronting Exposure at such time.

(ii)      The Borrowers, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grant to the Administrative Agent, for the
benefit of the Issuing Banks, and agrees to maintain, a first priority Lien on
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in Letters of Credit, to be applied pursuant to clause (iii)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Bank as herein provided, or that the total amount of such
Cash Collateral is less than 105% of the Issuing Bank’s Fronting Exposure, the
Borrowers will, promptly upon

 

65



--------------------------------------------------------------------------------

demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(iii)      Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.21 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in Letters of Credit (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(iv)      Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Bank’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this Section 2.21(b) following (A) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (B) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to other provisions of this Section 2.21, the
Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided further that to the extent that such Cash Collateral
was provided by the Borrowers, such Cash Collateral shall remain subject to the
Liens granted pursuant to the Loan Documents.

(c)      Defaulting Lender Cure. If the Administrative Borrower, the
Administrative Agent, the Swingline Lender and the Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with their Applicable Percentage (without giving
effect to Section 2.21(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(d)      New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

SECTION 2.22. Administrative Borrower. Each Borrower hereby designates the
Operating Company as the Administrative Borrower hereunder to act on its behalf
for the purposes of issuing Borrowing Requests, giving instructions with respect
to the disbursement of the proceeds of the Loans, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with

 

66



--------------------------------------------------------------------------------

covenants and amendments to the Loan Documents) on behalf of any Borrower under
the Loan Documents. The Administrative Borrower hereby accepts such appointment
as the Administrative Borrower. The Administrative Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from the
Administrative Borrower as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any Loan
Party or Loan Parties hereunder to the Administrative Borrower on behalf of such
Borrower or Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by the Administrative Borrower shall be deemed for all purposes to have
been made by such Borrower and shall be binding upon and enforceable against
such Borrower to the same extent as if the same had been made directly by such
Borrower.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Partnership and
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to (i) carry on its business as now conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and to consummate the transactions contemplated thereby and
(c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except in each case referred
to in clause (b)(i) or (c), to the extent that a failure could not reasonably be
expected to result in a Material Adverse Effect. Schedule 3.01 hereto
identifies, as of the Effective Date, each Subsidiary, noting whether such
Subsidiary is an Excluded Subsidiary, a Borrower or a Subsidiary Guarantor, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its Equity
Interests owned by the Partnership and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class issued and outstanding. All of the outstanding
Equity Interests of each Subsidiary are validly issued and outstanding and fully
paid and nonassessable and all such Equity Interests indicated on Schedule 3.01
as owned by the Partnership or another Subsidiary are owned, beneficially and of
record, by the Partnership or any Subsidiary free and clear of all Liens, other
than Liens created under the Loan Documents. As of the Effective Date, except as
set forth on Schedule 3.01, there are no outstanding commitments or other
obligations of the Partnership or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any Equity Interests of the
Partnership or any Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute legal, valid and binding
obligations of such Loan Party, enforceable in accordance with their respective
terms, subject to applicable Debtor Relief Laws and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

67



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Partnership or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Partnership
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Partnership or any of its Subsidiaries,
(d) will not violate or result in a breach or default under any registration,
license, permit, approval or certificate necessary to conduct any cemetery,
crematory or funeral home business issued by any Governmental Authority and
(e) will not result in the creation or imposition of any Lien on any asset of
the Partnership or any of its Subsidiaries, other than Liens created under the
Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a)      The Administrative Borrower has heretofore furnished to the Lenders the
consolidated balance sheet and statements of income or operations, shareholders’
equity or partners’ capital and cash flows for the Partnership and its
consolidated Subsidiaries (i) as of and for the Fiscal Year ended December 31,
2015 reported on by Deloitte & Touche LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the Fiscal Year ended
March 31, 2016, certified by the chief financial officer of the General Partner,
on behalf of the Partnership. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Partnership and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes and to normal year-end audit adjustments, in the
case of the statements referred to in clause (ii) above.

(b)      Since December 31, 2015, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have, a Material Adverse Effect.

SECTION 3.05. Properties.

(a)      Each of the Partnership and its Subsidiaries has good (and, in the case
of real property, marketable) title to, or valid leasehold interests in, all its
real and personal property necessary or used in the ordinary conduct of its
business (free and clear of all Liens, other than Liens permitted under
Section 6.02), except for such defects in title that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b)      Each of the Partnership and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Partnership and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(c)      Schedule 3.05(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries as of the
Effective Date, showing, as of the Effective

 

68



--------------------------------------------------------------------------------

Date, the street address, county or other relevant jurisdiction, state and
record owner thereof, and whether such owned real property is subject to a
Mortgage.

(d)      Schedule 3.05(d) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee as of the Effective Date (other than (i) intercompany leases among
the Loan Parties, (ii) office leases and (iii) Immaterial Leases), showing as of
the Effective Date the street address, county or other relevant jurisdiction,
state, lessor, lessee and expiration date thereof, and whether such leased real
property is subject to a Mortgage.

(e)      Schedule 3.05(e) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor as of the Effective Date (other than (i) intercompany leases among
the Loan Parties, (ii) office leases and (iii) Immaterial Leases), showing as of
the Effective Date the street address, county or other relevant jurisdiction,
state, lessor, lessee and expiration date thereof, and whether such leased real
property is subject to a Mortgage.

SECTION 3.06. Litigation, Environmental and Labor Matters.

(a)      There are no actions, suits, proceedings or investigations by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any Borrower, threatened against or affecting the Partnership or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

(b)      Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Partnership nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability of the Partnership or any
Subsidiary or (iv) knows of any basis for any Environmental Liability of the
Partnership or any Subsidiary.

(c)      Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any of its Subsidiaries.

(d)      There are no strikes, lockouts or slowdowns against the Partnership or
any of its Subsidiaries pending or, to their knowledge, threatened which could
reasonably be expected to result in a Material Adverse Effect. The hours worked
by and payments made to employees of the Loan Parties and their Subsidiaries
have not been in violation of (i) the Fair Labor Standards Act or

 

69



--------------------------------------------------------------------------------

(ii) any other applicable Federal, state, local or foreign law relating to such
matters which violation under this clause (ii) could reasonably be expected to
result in a Material Adverse Effect. All material payments due from the
Partnership or any of its Subsidiaries, or for which any claim may be made
against the Partnership or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Partnership or such Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement under which the Partnership or any of its Subsidiaries is
bound. No Loan Party is engaged in any unfair labor practice that has had or
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Partnership and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Partnership nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Partnership and its Subsidiaries has timely
filed or caused to be filed all Federal and other material Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Partnership or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. No tax Liens have been filed and no
material claims are being asserted with respect to any such Taxes. As of the
Effective Date, the income of the Partnership, of the Operating Company and of
the Subsidiaries of the Operating Company that are intended by the Partnership
to be treated as disregarded entities pursuant to Treas. Reg. Section 301.7701-3
is not subject to federal income tax at the company level.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Loan Parties have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Loan Parties
or any Subsidiary to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in

 

70



--------------------------------------------------------------------------------

the light of the circumstances under which they were made, not misleading in any
material respect; provided, that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date (it being understood that
projections are as to future events and are not to be viewed as facts, are
subject to significant uncertainties and contingencies many of which are beyond
the control of the Loan Parties, that no assurance can be given that any
particular projections will be realized and that actual results during the
periods covered by any such projections may differ from the projected results
and such differences may be material).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. No Loan Party is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U), or extending credit for the
purpose of purchasing or carrying margin stock.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Partnership or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. Neither the Partnership nor any
Subsidiary is subject to any Burdensome Restrictions except Burdensome
Restrictions permitted under Section 6.08.

SECTION 3.16. Solvency. Each of the Partnership and the Operating Company is
individually, and the Loan Parties taken as a whole with their Subsidiaries on a
consolidated basis are, in each case taking into account any rights of
subrogation and contribution among Loan Parties, Solvent.

SECTION 3.17. Insurance. The Partnership maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.18. Security Interest in Collateral. The provisions of the Collateral
Documents create legal, valid and (subject to applicable Cemetery Laws)
enforceable Liens on all the Collateral in favor of the Administrative Agent,
for the benefit of the Secured Parties, as security for the Secured Obligations,
and upon (a) the filing, recording, registering or taking such other actions as
may be necessary with the appropriate Governmental Authorities (including
payment of applicable filing and recording taxes), and (b) the taking of
possession or control by the Administrative Agent (including possession of any
certificate of title) of the Collateral with respect to which a security
interest may be perfected by possession or control, such Liens shall be
perfected Liens in and to all of the Collateral having priority over all other
Liens on the Collateral and subject to no Liens, in each case, other than Liens
permitted by Section 6.02.

 

71



--------------------------------------------------------------------------------

SECTION 3.19. Material Contracts. All Material Contracts to which the
Partnership or any Subsidiary is a party or is bound as of the Effective Date
are listed on Schedule 3.19. Neither the Partnership nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any Material Contract which it is a
party which would entitle the counterparty to any such Material Contract to
terminate such contract or accelerate the obligations of the Partnership or the
applicable Subsidiary thereunder or (ii) any agreement or instrument evidencing
or governing Indebtedness in excess of the Threshold Amount.

SECTION 3.20. OFAC. The Partnership and each Subsidiary of the Partnership is
and will remain in compliance in all material respects with all U.S. economic
Sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and all regulations issued pursuant to it. Neither the
Partnership nor any Subsidiary or Affiliate of the Partnership (i) is a Person
designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic Sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person on the SDN List or a foreign
government that is the target of U.S. economic Sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law. The Loan Parties will not directly or
indirectly use the proceeds of the Loans or otherwise make available such
proceeds to any Person for the purpose of financing the activities of any Person
that is currently the target of any U.S. Sanctions administered by OFAC or any
similar Governmental Authority or for the purpose of funding, financing or
facilitating any activities, business or transaction with or in any country that
is the target of Sanctions administered by OFAC or any similar Governmental
Authority, to the extent such activities, businesses or transaction would be
prohibited by U.S. Sanctions laws or regulations administered by OFAC or any
similar Governmental Authority, or in any manner that would result in the
violation of any U.S. Sanctions laws or regulations administered by OFAC or any
similar Governmental Authority applicable to any party hereto.

SECTION 3.21. Anti-Terrorism Laws. The Partnership, each of its Subsidiaries
and, to the knowledge of each of the Loan Parties, each of their Affiliates, are
in compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act, (c) all applicable
anti-money laundering and counter-terrorism provisions of the Bank Secrecy Act
(31 U.S.C. §§ 5301 et seq.) and all regulations issued pursuant thereto and
(d) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations.

SECTION 3.22. Foreign Corrupt Practices Act; Anti-Corruption Laws. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 (as amended, the “FCPA”), the UK Bribery Act 2010 and other similar
anti-corruption legislation. No Loan Party nor any of Subsidiaries or Affiliates
thereof has directly (or, to the knowledge of the Loan Parties and their
Subsidiaries, indirectly) made any payments to any governmental official or
employee,

 

72



--------------------------------------------------------------------------------

political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the FCPA or in
violation of any Sanctions referred to in Section 3.20.

SECTION 3.23. Tax Shelter Regulations. The Loan Parties do not intend to treat
any Loan or Letter of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event any Loan Party determines to take any action inconsistent with such
intention, the Administrative Borrower will promptly notify the Administrative
Agent thereof. If the Administrative Borrower so notifies the Administrative
Agent, the Loan Parties acknowledge that one or more of the Lenders may treat
its Loans, its interest in Swingline Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

SECTION 3.24. Common Enterprise. The operations of the Loan Parties require
financing on a basis such that the credit supplied can be made available from
time to time to the Loan Parties, as required for the continued successful
operation of the Loan Parties as a whole. The Loan Parties have requested that
the Lenders make credit available hereunder for the purposes set forth in
Section 5.08. The Loan Parties expect to derive benefit, directly or indirectly,
from a portion of the credit extended by the Lenders hereunder, both in its
separate capacity and as a member of the group of companies, since the
successful operation and condition of the Loan Parties is dependent on the
continued successful performance of the functions of the group as a whole. The
Loan Parties acknowledge that, but for the agreement by each of the Loan Parties
to execute and deliver this Agreement and the other Loan Documents, the
Administrative Agent and the Lenders would not have made available the credit
facilities established on the terms set forth in this Agreement.

SECTION 3.25. Broker’s Fees. Except for fees payable to the Administrative
Agent, the Joint Lead Arrangers, and the Lenders under the Loan Documents, none
of the Loan Parties or any of their respective Subsidiaries has any obligation
to any Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with the Transactions.

SECTION 3.26. Compliance with Cemetery Laws. Each of the Loan Parties has
complied with, is in compliance with, all applicable laws governing the
operation of its cemeteries, crematories and funeral homes, the providing of
cemetery and funeral services (including cremation services), and the sale of
Cemetery Property and other cemetery and funeral merchandise (collectively,
“Cemetery Laws”), including, without limitation: (a) obtaining and maintaining
valid registrations, licenses, permits, and certificates to conduct each
cemetery, crematory and funeral home business from each applicable Governmental
Authority; (b) employing qualified representatives, employees, and sales agents
who are registered with the appropriate Governmental Authorities; (c) submitting
all required notices, records, statements, affidavits, financial reports and
other documents, each in form and substance satisfactory to the appropriate
Governmental Authorities; (d) making all required disclosures in accordance with
applicable laws; (e) using contracts, agreements, and other documents in form,
wording and substance that comply with applicable laws; (f) establishing,
funding and administering trust or escrow accounts, including, but not limited
to, Trust Accounts, in accordance with applicable laws; (g) appointing qualified
trustees and escrow agents to manage and administer trust funds established
under applicable laws; (h) maintaining and caring for cemeteries with the
standard of care required by applicable laws; (i) constructing columbaria and
mausoleums in accordance with applicable laws; (j) canceling contracts for
cemetery and funeral services and merchandise, including making

 

73



--------------------------------------------------------------------------------

refunds to consumers, in accordance with applicable laws; (k) owning no more
than the maximum amount of land permitted for cemetery and burial use under
applicable laws; and (l) establishing cemeteries in areas permitted by
applicable laws; except to the extent any failures to comply with the above
requirements, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Furthermore, there are no pending
or, to the knowledge of any Loan Party, threatened claims or suspensions against
any Loan Party, by any Person which relate to the operation of any cemetery or
funeral home, the providing of any cemetery, crematory or funeral services or
the sale of any Cemetery Property or other cemetery or funeral merchandise,
except for those that could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.27. EEA Financial Institutions. No Loan Party and no Subsidiary is an
EEA Financial Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)      The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(b)      The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Partnership and its Subsidiaries for the two most
recent Fiscal Years ended prior to the Effective Date as to which such financial
statements are available, (ii) satisfactory unaudited interim consolidated
financial statements of the Partnership and its Subsidiaries for each fiscal
quarter ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, (iii) satisfactory financial statement
projections through and including the Partnership’s 2020 Fiscal Year, together
with such information as the Administrative Agent and the Lenders shall
reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections) and (iv) a pro forma Compliance
Certificate dated as of the Effective Date giving effect to the Transactions to
occur on the Effective Date.

(c)      The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Blank Rome LLP, counsel for the Loan Parties, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request and (ii) each local counsel to any Loan Party as
set forth on Schedule 4.01(c), for all Effective Date Material Real Property
Jurisdictions, as to such matters concerning the applicable Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request.

 

74



--------------------------------------------------------------------------------

(d)      The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
such Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(e)      The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer, confirming (i) compliance
with the conditions set forth in Section 4.02(a) and Section 4.02(b) and
(ii) that the Transactions are permitted under the High Yield Notes Indenture.

(f)      The Administrative Agent shall have received evidence satisfactory to
it that the Existing Credit Agreement shall have been terminated and cancelled
and all Indebtedness and other obligations thereunder shall have been (or will
be, concurrently with the initial Credit Event under this Agreement) satisfied
in full (except for those customary obligations that would survive such
termination) and any and all Liens thereunder shall have been terminated (or
will be, concurrently with the initial Credit Event under this Agreement).

(g)      The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of Hunton & Williams LLP, counsel to
the Administrative Agent) required to be reimbursed or paid by the Loan Parties
hereunder or under any Fee Letter.

(h)      The Administrative Agent shall have received the results of a search of
the Uniform Commercial Code (or equivalent) made with respect to the Loan
Parties and tax and judgment, United States Patent and Trademark Office and
United States Copyright Office filings made with respect to the Loan Parties, in
each case, in such jurisdictions as may be satisfactory to the Administrative
Agent and copies of the financing statements (or similar documents) disclosed by
such searches and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such financing statements (or similar documents) are
Liens permitted under Section 6.02 or have been, or will be simultaneously or
substantially concurrently with the closing under this Agreement, released (or
arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(i)      The Administrative Agent shall have received a certificate of a
Responsible Officer either (i) attaching copies of all consents of, licenses of,
filings by or with, and approvals of Governmental Authorities required in
connection with the execution and delivery by the Loan Parties and the validity
against the Loan Parties of the Loan Documents to which each is a party, and
such consents, licenses, filings and approvals shall be in full force and effect
or (ii) stating that no such consents, licenses, filings or approvals are so
required.

(j)      The Administrative Agent shall have received the Guaranty and
Collateral Agreement together with (i) certificates or instruments representing
Pledged Collateral (as defined in the Guaranty and Collateral Agreement)
accompanied by all endorsements and/or powers required by the Guaranty and
Collateral Agreement (or arrangements reasonably satisfactory to the
Administrative Agent for the delivery of such items substantially concurrently
with the making of the Loans on the Effective Date shall have been made),
(ii) evidence of any filings concurrently with the making of the Loans on the
Effective Date under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the

 

75



--------------------------------------------------------------------------------

Liens created under the Guaranty and Collateral Agreement, covering the
Collateral described in the Guaranty and Collateral Agreement and (iii) evidence
of the taking concurrently with the making of the Loans on the Effective Date of
all other actions, recordings and filings of or with respect to the Guaranty and
Collateral Agreement that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby.

(k)      The Administrative Agent shall have received at least three Business
Days prior to the Effective Date all documentation and other information about
the Partnership and its Subsidiaries required under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act that has been requested by the Administrative Agent in writing at least five
Business Days prior to the Effective Date.

(l)      Subject to Section 5.17, the Administrative Agent shall have received
each of the Mortgage Instruments set forth on Schedule 4.01(l), in each case in
form and substance reasonably satisfactory to it and its counsel.

(m)      The Administrative Agent shall have received a solvency certificate
from a Financial Officer (immediately after giving effect to the Transactions to
occur on the Effective Date) substantially in the form attached hereto as
Exhibit G.

The Administrative Agent shall notify the Administrative Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Without limiting the generality of the provisions of Article VIII, for purposes
of determining satisfaction of the conditions precedent specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)      The representations and warranties of the Loan Parties set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided, that to the extent any such representation or warranty
specifically refers to an earlier date, such representation and warranty shall
be true and correct in all material respects on and as of such earlier date;
provided, further, that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(b)      At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in Section 4.02(a) and
Section 4.02(b).

 

76



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the satisfaction of
all Secured Obligations (other than Unliquidated Obligations), each Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Administrative
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):

(a)      within ninety-five (95) days (or, for the Fiscal Year ending
December 31, 2016, prior to July 15, 2017) after the end of each Fiscal Year of
the Partnership (or, if earlier, the date that the Annual Report on Form 10-K of
the Partnership for such Fiscal Year would be required to be filed under the
rules and regulations of the SEC, giving effect to any automatic extension
available thereunder for the filing of such form), commencing with the Fiscal
Year ending December 31, 2016, its audited consolidated balance sheet and
related statements of income or operations, shareholders’ equity or partners’
capital and cash flows as of the end of and for such Fiscal Year, setting forth
in each case in comparative form the figures for the previous Fiscal Year, all
reported on by Deloitte & Touche LLP or other independent public accountants
reasonably acceptable to the Administrative Agent (without a “going concern” or
like qualification or exception (other than a qualification in respect of any
Fiscal Year in which the Maturity Date is scheduled to occur, due solely to the
maturity of the Obligations) and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Partnership and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b)      (i) within forty-five (45) days (or, (A) for the fiscal quarter ending
March 31, 2017, within forty-five (45) days after the date that the Annual
Report on Form 10-K of the Partnership for the Fiscal Year ending December 31,
2016 is filed and, (B) for the fiscal quarter ending June 30, 2017, within
forty-five (45) days after the date that the Quarterly Report on Form 10-Q of
the Partnership for the fiscal quarter ending March 31, 2017 is filed, but in
any event not later than December 15, 2017 and (C) for the fiscal quarter ending
September 30, 2017, within forty-five (45) days after the date that the
Quarterly Report on Form 10-Q of the Partnership for the fiscal quarter ending
June 30, 2017 is filed, but in any event not later than January 31, 2018) after
the end of each of the first three fiscal quarters of each Fiscal Year of the
Partnership (or, if earlier, by the date that the Quarterly Report on Form 10-Q
of the Partnership for such fiscal quarter would be required to be filed under
the rules and regulations of the SEC, giving effect to any automatic extension
available thereunder for the filing of such form), commencing with the fiscal
quarter ending September 30, 2016, its consolidated balance sheet and related
statements of income or operations, shareholders’ equity or partners’ capital
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Partnership and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (except for a footnote summarizing the investment of Trust Funds as at
the end of the applicable fiscal quarter) and (ii) until both (1) the Annual
Report on Form 10-K of the Partnership for the Fiscal Year ending December 31,
2016 is filed and (2) the Quarterly Report on Form 10-Q

 

77



--------------------------------------------------------------------------------

for the Partnership for the fiscal quarter ending March 31, 2017 is filedthe
occurrence of a Reporting Trigger Event, within thirty-five (35) days after the
end of each month of each Fiscal Year of the Partnership (or, for the month
ending January 31, 2017, within thirty-five (35) days after the last day of
February, 2017), commencing with the month ending January 31, 2017, its
consolidated balance sheet and related statements of income or operations,
shareholders’ equity or partners’ capital and cash flows as of the end of and
for such month and the then elapsed portion of the Fiscal Year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Partnership and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (except for a footnote summarizing the investment of Trust Funds as at
the end of the applicable fiscal quarter) and monthly cash flow forecasts for
the next twelve (12) months following the end of such month;

(c)      concurrently with any delivery of Financials under Section 5.01(a) or
Section 5.01(b), a Compliance Certificate (i) certifying as to whether a Default
has occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with the financial covenants set forth in Section 6.12;

(d)      as soon as available, but in any event within sixty (60) days after the
end of each Fiscal Year of the Partnership, commencing with the Fiscal Year
ending December 31, 2016, an annual business plan and budget of the Partnership
and its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Partnership, in form reasonably satisfactory to the
Administrative Agent (it being acknowledged by the Administrative Agent that the
form of annual business plan and budget provided to the Administrative Agent
prior to the Effective Date is satisfactory);

(e)      within ninety-five (95) days after the end of each Fiscal Year of the
Partnership, a current list of all cemeteries, crematories and funeral homes
owned or leased by the Loan Parties, in form reasonably satisfactory to the
Administrative Agent and containing such detail as may be reasonably requested
by the Administrative Agent;

(f)      promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Partnership or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by the Partnership to its shareholders or
partners generally, as the case may be, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant to this Section 5.01; and

(g)       until the occurrence of a Leverage Trigger Event, concurrently with
any delivery of Financials under Section 5.01(b)(ii), (i) a Borrowing Base
Certificate with respect to such month setting forth the Administrative
Borrower’s calculation of the Borrowing Base as of the last day of such month
prepared and certified as correct by a Responsible Officer, which certificate
shall be substantially in the form set forth as Exhibit I and (ii) a detailed
accounts receivable aging report in a form reasonably acceptable to the
Administrative Agent; and

(h)       (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Partnership or any Subsidiary, or

 

78



--------------------------------------------------------------------------------

compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
and Section 5.01(f) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System or on which the Partnership posts such documents, or provides a link
thereto, on the Partnership’s website on the internet (currently
www.stonemor.com).

SECTION 5.02. Notices; Delivery of Information. The Administrative Borrower will
furnish to the Administrative Agent (for distribution to each Lender) the
following:

(a)      prompt written notice of the occurrence of any Default or Event of
Default;

(b)      prompt written notice of the filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or
affecting any Loan Party or any Subsidiary thereof (i) in which the amount in
controversy is in excess of the Threshold Amount or (ii) that could reasonably
be expected to result in a Material Adverse Effect;

(c)      prompt written notice of the occurrence of (i) any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect or (ii) any Loan
Party or any ERISA Affiliate becoming obligated to contribute to any
Multiemployer Plan;

(d)      [Reserved];

(e)      [Reserved];

(f)      [Reserved];

(g)      promptly after any request by the Administrative Agent, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent may reasonably specify;

(h)      not later than five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of each notice or other correspondence
received from the SEC concerning any material investigation by the SEC regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof;

(i)      not later than five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all default or other material notices
and any amendments, waivers and other modifications, received under or pursuant
to any High Yield Document or any Permitted Unsecured Indebtedness Document and,
from time to time upon request by the Administrative Agent, such information
regarding the High Yield Documents, Permitted Unsecured Indebtedness Documents
and other Material Contracts as the Administrative Agent may reasonably request;

(j)      promptly after the occurrence thereof, written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power

 

79



--------------------------------------------------------------------------------

of eminent domain or by condemnation or similar proceeding, in each case which
could reasonably be expected to result in a Material Adverse Effect;

(k)      promptly after the assertion or occurrence thereof, written notice of
any action or proceeding against or of any noncompliance by any Loan Party or
any of its Subsidiaries with any Environmental Law or Environmental Permit that
could reasonably be expected to (i) have a Material Adverse Effect, (ii) result
in cleanup, removal or remedial costs in excess of the Threshold Amount or
(iii) cause any property described in any Mortgage to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(l)      promptly, and in any event within sixty (60) days after request by the
Administrative Agent, at the expense of the Loan Parties, an environmental site
assessment report for any of its properties described in such request, prepared
by an environmental consulting firm reasonably acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such properties; without limiting the generality of
the foregoing, if the Administrative Agent determines at any time that a
material risk exists that any such report will not be provided within the time
referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Loan Parties, and
the Loan Parties hereby grant and agree to cause any Subsidiary that owns any
property described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment;
provided, that in no event shall such request for any report described in this
Section 5.02(l) be made unless (i) an Event of Default exists or (ii) a notice
has been delivered under Section 5.02(k); and

(m)      any development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Partnership will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to (a) preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, the rights, qualifications, licenses,
permits, privileges, franchises, governmental authorizations and intellectual
property rights material to the conduct of its business and (b) maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided, that the foregoing
clauses (a) and (b) shall not prohibit any Disposition, merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or any liquidation or
dissolution of, or insolvency proceeding with respect to, any Immaterial
Subsidiary.

SECTION 5.04. Payment of Obligations. The Partnership will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by

 

80



--------------------------------------------------------------------------------

appropriate proceedings, (b) the Partnership or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance.

(a)      General. The Partnership will, and will cause each of its Subsidiaries
to, (a) keep and maintain all of its property in good working order and
condition, ordinary wear and tear and casualty excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect and (b) maintain with financially sound and reputable carriers
(i) insurance in such amounts and against such risks and such other hazards, as
is customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations and (ii) all insurance required
pursuant to the Collateral Documents. The Administrative Borrower shall deliver
to the Administrative Agent endorsements (x) to all property insurance policies
naming the Administrative Agent as mortgagee and/or lender loss payee, as
applicable, and (y) to all general liability and other liability policies naming
the Administrative Agent an additional insured. In the event the Partnership or
any of its Subsidiaries at any time or times hereafter shall fail to obtain or
maintain any of the policies or insurance required herein or to pay any premium
in whole or in part relating thereto, then the Administrative Agent, without
waiving or releasing any obligations or resulting Default or Event of Default
hereunder, may at any time or times thereafter (but shall be under no obligation
to do so), upon five (5) Business Days prior written notice to the
Administrative Borrower, obtain and maintain such policies of insurance and pay
such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. In the event of any loss affecting the Collateral,
so long as no Event of Default has occurred and is continuing, the net insurance
proceeds shall be made available to the Loan Parties for the purpose of
repairing or replacing such Collateral or otherwise reinvesting such proceeds in
assets that are used or useful in the business operations of the Loan Parties.

(b)      Flood Insurance.

(i)      With respect to any real property in respect of which a Mortgage is
required to be delivered pursuant to the terms hereof or any other Loan
Document, the Loan Parties shall obtain for and deliver to the Administrative
Agent (for distribution to each Lender) at the sole expense of the Loan Parties,
prior to or concurrently with the delivery of such Mortgage, all information and
documentation (which may include the property address, tax identification number
and/or legal description of such real property) (the “Flood Determination
Information”) sufficient to enable the Administrative Agent to obtain a standard
flood hazard determination certificate for such real property in form and
substance and issued by a flood hazard certification firm, in each case,
reasonably acceptable to the Administrative Agent.

(ii)      The Loan Parties shall, at their sole expense, obtain and maintain at
all times flood insurance with respect to all applicable Mortgaged Property, if
(x) the Administrative Agent or any Lender provides notice to the Administrative
Borrower that a standard flood hazard determination certificate reflects that
all or any portion of such Mortgaged Property is situated within a “Special
Flood Hazard Area,” as designated by the Federal Emergency Management Agency or
other applicable Governmental Authority or (y) such flood insurance is then
required by any other Applicable Flood Insurance Requirements and the applicable
Loan Party will deliver a flood notification form signed by such Loan Party.

 

81



--------------------------------------------------------------------------------

(iii)      All such flood insurance required to be maintained pursuant to the
terms hereof or any other Loan Document shall comply with all Applicable Flood
Insurance Requirements. In addition, prior to or concurrently with the delivery
of the related Mortgage, the Administrative Borrower shall promptly deliver to
the Administrative Agent evidence of such flood insurance coverage, including
copies of such flood insurance policies, together with such endorsements
thereto, in each case, if requested, as the Administrative Agent (for itself or
on behalf of any Lender) shall reasonably request (including, without
limitation, any forms required by the Federal Emergency Management Agency).

(iv)      If the Loan Parties fail to obtain and deliver to the Administrative
Agent any Flood Determination Information or fails to obtain any flood insurance
(or provide evidence of such coverage or copies of the policies thereof to the
Administrative Agent), in each case, as required by any Loan Document or
applicable law, to the extent permitted by applicable law, the Administrative
Agent may, upon five (5) Business Days prior written notice to the
Administrative Borrower, obtain such Flood Determination Information or flood
insurance, as applicable, at the expense of the Loan Parties, and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable. All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.

(v)      Without limiting the foregoing, the Loan Parties will execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions, which may be required by law or which the Administrative Agent
may, from time to time, reasonably request to carry out the terms and conditions
of this Section 5.05(b), all at the expense of the Loan Parties.

SECTION 5.06. Books and Records; Inspection Rights. The Partnership will, and
will cause each of its Subsidiaries to, keep proper books of record and account
(a) in conformity in all material respects with GAAP consistently applied and
(b) in material conformity with all applicable requirements of law or any
Governmental Authority having jurisdiction over such Loan Party or such
Subsidiary, as the case may be. The Partnership will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (including employees of the Administrative Agent, any Lender
or any consultants, accountant, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice and during normal business
hours, to visit and inspect its properties, to examine and make extracts from
its books and records, including then-existing environmental assessment reports
and Phase I or Phase II studies, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested at the expense of the Loan Parties
with respect to all reasonable out-of-pocket expenses of the Administrative
Agent (it being agreed that the Loan Parties shall not be liable for any such
expenses of the Lenders except as set forth in the following proviso); provided,
however, that if an Event of Default exists, the Administrative Agent or any
Lender (or any employees of the Administrative Agent, any Lender or any
consultants, accountant, lawyers, agents and appraisers retained by the
Administrative Agent or any such Lender) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice; provided, further, however, that if no Event of Default exists,
the Loan Parties shall only be liable for such expenses of the Administrative
Agent for up to two (2) visits, inspections and examinations in any calendar
year. The Loan Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare

 

82



--------------------------------------------------------------------------------

and distribute to the Lenders certain reports pertaining to the Partnership’s
and its Subsidiaries’ assets for internal use by the Administrative Agent and
the Lenders.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Partnership will, and will cause each of its Subsidiaries to, (a) comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including without limitation Environmental Laws and
Cemetery Laws), (b) obtain and renew all Environmental Permits necessary for its
operations and properties and (c) perform in all material respects its
obligations under Material Contracts to which it is a party, in each case under
the preceding clauses (a), (b) and (c), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used (a) to
refinance the obligations outstanding under the Existing Credit Agreement and to
pay fees, costs and expenses relating to the Transactions and (b) to finance the
working capital needs, and for other general corporate purposes, of the Loan
Parties and their Subsidiaries in the ordinary course of business, including
acquisitions and distributions permitted hereunder. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09. Appraisals. At any time that the Administrative Agent requests,
the Partnership will, and will cause each Subsidiary to, provide the
Administrative Agent with appraisals or updates thereof of their real property
from an appraiser selected and engaged by the Administrative Agent, and prepared
on a basis reasonably satisfactory to the Administrative Agent, such appraisals
and updates to include, without limitation, information required by applicable
law and regulations; provided, however, that if no Event of Default has occurred
and is continuing, not more than ten (10) such appraisals per calendar year
shall be at the sole expense of the Loan Parties.

SECTION 5.10. Reserved.

SECTION 5.11. Additional Loan Parties; Pledges; Additional Collateral; Further
Assurances.

(a)      As promptly as possible but in any event within thirty (30) days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Subsidiary (other than an Excluded Subsidiary), the
Administrative Borrower shall provide the Administrative Agent with written
notice thereof setting forth information in reasonable detail describing (i) the
owned and leased real property of such Person and (ii) the material assets of
such Person, and shall cause each such Subsidiary to deliver to the
Administrative Agent (x) a joinder to the Guaranty and Collateral Agreement (in
the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions of the Guaranty and Collateral Agreement and
(y) an accession agreement to this Agreement (in the form of Exhibit H) pursuant
to which such Subsidiary agrees to be bound by the terms and provisions of this
Agreement as if it were a Borrower hereunder on the Effective Date, in each
case, to be accompanied by appropriate corporate resolutions, other corporate
documentation and, to the extent reasonably requested by the Administrative
Agent, legal opinions in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

83



--------------------------------------------------------------------------------

(b)      Subject to applicable Cemetery Laws and subject to the terms and
conditions of the Guaranty and Collateral Agreement and the other Collateral
Documents, the Administrative Borrower will, and will cause each other Loan
Party to, cause all of its owned property (whether real, personal, tangible,
intangible, or mixed), and leased real property, other than Excluded Property,
to be subject at all times to first priority, perfected Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations, subject in any case to Liens permitted by Section 6.02.
Without limiting the generality of the foregoing, but subject to applicable
Cemetery Laws and subject to the terms and conditions of the Guaranty and
Collateral Agreement and the other Collateral Documents, the Loan Parties
(i) will cause the Applicable Pledge Percentage of the issued and outstanding
Equity Interests of each Pledge Subsidiary directly owned by the Partnership or
any other Loan Party to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request and (ii) will, and will cause each other Loan Party to, deliver
Mortgages and Mortgage Instruments with respect to real property of the Loan
Parties, other than Excluded Property, to the extent, and within sixty (60) days
after the acquisition thereof or such longer period of time as the
Administrative Agent may otherwise agree.

(c)      Without limiting the foregoing, but subject to applicable Cemetery Laws
and subject to the terms and conditions of the Guaranty and Collateral Agreement
and the other Collateral Documents, the Loan Parties will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

(d)      Subject to applicable Cemetery Laws and subject to the terms and
conditions of the Guaranty and Collateral Agreement and the other Collateral
Documents, if any assets (including any real property or improvements thereto or
any interest therein, but in each case other than Excluded Property) are
acquired by a Loan Party after the Effective Date (other than (i) assets
constituting Collateral under the Guaranty and Collateral Agreement that become
subject to the Lien under the Guaranty and Collateral Agreement upon acquisition
thereof or (ii) Excluded Property), the Administrative Borrower will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Loan Parties will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.11(c), all at the expense of the
Loan Parties.

SECTION 5.12. Compliance with Terms of Leaseholds. The Partnership will, and
will cause each of its Subsidiaries to, make all payments and otherwise perform
all obligations in respect of all leases of real property to which any Loan
Party or any of its Subsidiaries is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case

 

84



--------------------------------------------------------------------------------

under this Section 5.12, where the failure to do so, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.13. Amendment to High Yield Document Covenants. If the Loan Parties
shall, at any time after the Effective Date, amend or modify any High Yield
Document in a manner that requires any Loan Party to comply with a covenant or
add an event of default that either is not at such time included in this
Agreement or, if such covenant or event of default shall already be included in
this Agreement, is more restrictive upon any Loan Party than such existing
covenant or event of default, then each such covenant and each event of default,
definition and other provision relating to such covenant or event of default in
such High Yield Document (as each is amended or modified from time to time
thereafter) shall be automatically deemed to be incorporated by reference in
this Agreement, mutatis mutandis, as if then set forth herein in full. Promptly
after any such amendment or modification, the Administrative Borrower will
(a) furnish to the Administrative Agent (for distribution to the Lenders) a copy
of each such covenant and each event of default, definition and other provisions
related thereto and (b) execute and deliver to the Administrative Agent (for
distribution to the Lenders) an instrument, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, modifying
this Agreement by adding or modifying, as the case may be, the full text of such
covenant and the events of default, definitions and other related provisions.

SECTION 5.14. Employee Benefit Plans. The Partnership will, and will cause each
Subsidiary to, maintain each Plan in compliance with all applicable requirements
of law and regulations, except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.15. Lender Meetings. To the extent requested by the Administrative
Agent or the Required Lenders, the Loan Parties will make available a
Responsible Officer (or such other officer as is reasonably acceptable to the
Administrative Borrower and the Administrative Agent) to participate in a
conference call (including a customary question and answer session) with the
Administrative Agent and the Lenders once during each fiscal quarter to be held
at such time as may be agreed to by the Administrative Borrower and the
Administrative Agent.

SECTION 5.16. Maintenance of Trust Funds and Trust Accounts. Each Loan Party
shall deposit in the appropriate Trust Account all applicable Trust Funds in
compliance in all material respects with applicable law, and such Loan Party
shall establish and maintain all of the funding obligations of each of the Trust
Accounts in compliance in all material respects with applicable law.

SECTION 5.17. Post-Closing Matters. Each Loan Party shall, within the time
periods specified in Schedule 5.17 (as each may be extended by the
Administrative Agent in writing (which writing may take the form of electronic
mail) in its sole discretion) complete such undertakings as are set forth on
Schedule 5.17.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the satisfaction of
all Secured Obligations (other than Unliquidated Obligations), each Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

 

85



--------------------------------------------------------------------------------

SECTION 6.01. Indebtedness. The Partnership will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)      the Secured Obligations;

(b)      Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
with Indebtedness that does not increase the outstanding principal amount
thereof except by an amount equal to the sum of (i) accrued and capitalized
interest thereon plus (ii) premiums, penalties, fees and reasonable expenses
incurred in connection with such extension, renewal or replacement;

(c)      loans and advances from (i) any Loan Party to any other Loan Party,
(ii) any Loan Party to the Partnership made for the purpose of making payments
permitted by Section 6.07, (iii) any Loan Party to any Subsidiary that is not a
Loan Party which Investment is permitted under Section 6.04, and (iv) the
General Partner to any Loan Party, provided that any such loan or advance under
this clause (iv) shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;

(d)      Guarantees of any Loan Party of Indebtedness of any other Loan Party or
of any Subsidiary and by any Subsidiary of Indebtedness of any Loan Party or any
other Subsidiary; provided that (i) the Indebtedness so Guaranteed is permitted
by this Section 6.01, (ii) Guarantees by any Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04(c) and
(iii) Guarantees permitted under this Section 6.01(d) shall be subordinated to
the Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e)      Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, except by an amount equal to
the sum of (i) accrued and capitalized interest thereon plus (ii) premiums,
penalties, fees and reasonable expenses incurred in connection with such
extension, renewal or replacement; provided that (x) such Indebtedness (other
than extensions, renewals and replacements permitted above) is incurred prior to
or within one hundred eighty (180) days after such acquisition or the completion
of such construction or improvement and (y) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(e) shall not exceed $10,000,000 at
any time outstanding;

(f)      Seller Subordinated Debt; provided, that (i) such Indebtedness is
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent and (ii) the aggregate amount of such Seller Subordinated
Debt incurred in connection with any Permitted Acquisition does not exceed 25%
of the aggregate consideration for such Permitted Acquisition;

(g)      Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;

(h)      obligations of the Loan Parties or any Subsidiary in respect of
performance, bid, customs, government, appeal and surety bonds, performance and
completion guaranties and similar obligations provided by the Loan Parties or
any Subsidiary, in each case in the ordinary course of business;

 

86



--------------------------------------------------------------------------------

(i)      Indebtedness of any Loan Party or any Subsidiary in respect of netting
services, overdraft protections and related liabilities in connection with
deposit accounts;

(j)      Indebtedness of a type described in clause (g) of the definition of
“Indebtedness” to the extent payment of such Indebtedness is permitted under
Section 6.07;

(k)      Indebtedness in respect of any Swap Agreements entered into in the
ordinary course of business to mitigate risk and not for speculative purposes;

(l)      unsecured Indebtedness (including Indebtedness under or evidenced by
High Yield Notes) (“Permitted Unsecured Indebtedness”); provided, that with
respect to any such Permitted Unsecured Indebtedness incurred after the
Effective Date, (i) after giving effect to the incurrence of any such
Indebtedness on a Pro Forma Basis, the Loan Parties are in compliance, on a Pro
Forma Basis, with the covenants contained in Section 6.12 recomputed as of the
last day of the most recently ended fiscal quarter of the Partnership for which
Financials are available, as if such Indebtedness had been incurred on the first
day of the relevant period for testing compliance and the Administrative
Borrower shall have delivered to the Administrative Agent no less than five
(5) Business Days prior to the proposed closing thereof (or such shorter period
as the Administrative Agent may agree), a certificate of a Financial Officer to
such effect, (ii) no Default or Event of Default shall have occurred and be
continuing or would result from the incurrence of such Indebtedness, (iii) such
Indebtedness does not mature prior to 181 days after the Stated Maturity Date,
(iv) the terms of such Indebtedness do not require payments of principal (other
than customary mandatory prepayments or redemptions solely as a result of a
change of control, asset sale or similar event) at any time prior to 181 days
after the Stated Maturity Date and (v) such Indebtedness is incurred on market
terms and does not contain any financial maintenance covenants or other terms
that are more restrictive in any material respect to the obligors thereunder
than the terms of this Agreement other than those that are only applicable after
the Stated Maturity Date;

(m)      unsecured Indebtedness incurred in favor of (i) a Cemetery Non-Profit
in the ordinary course of business pursuant to the applicable Cemetery
Non-Profit Management Agreement for such Cemetery Non-Profit or (ii) a Person in
the ordinary course of business pursuant to the Exclusive Management Agreement
for such Person;

(n)      Indebtedness in the form of earn-outs, non-compete, consulting or other
similar arrangements, and purchase price adjustments, in respect of Permitted
Acquisitions;

(o)      (i) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired as the result of a Permitted Acquisition, in an
aggregate amount not to exceed $1,000,000 at any one time outstanding; provided,
that (x) such Indebtedness existed at the time such Person became a Subsidiary
or at the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed by any Loan
Party or any Subsidiary (other than by any such Person that so becomes a
Subsidiary) and (ii) any refinancing, refunding, renewal or extension of any
such Indebtedness, provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension, plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and
expenses associated with the refinancing, (y) the direct and contingent obligors
with respect to such Indebtedness are not changed and (z) such Indebtedness
shall not be secured by any assets other than the assets securing the
Indebtedness being renewed, extended or refinanced;

 

87



--------------------------------------------------------------------------------

(p)      to the extent constituting Indebtedness, Indebtedness consisting of
Sale and Leaseback Transactions permitted by Section 6.10; and

(q)      additional Indebtedness in an aggregate principal amount not exceeding
$10,000,000 at any time outstanding.

SECTION 6.02. Liens. The Partnership will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a)      Liens created pursuant to any Loan Document;

(b)      Permitted Encumbrances;

(c)      any Lien on any property or asset of any Loan Party or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of any Loan Party
or any Subsidiary and (ii) such Lien shall secure only those obligations which
it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof except by
an amount equal to the sum of (x) accrued and capitalized interest thereon, plus
(y) premiums, penalties, fees and reasonable expenses incurred in connection
with such extension, renewal or replacement;

(d)      Liens securing Indebtedness permitted under Section 6.01(e) and Liens
securing accounts payable for the purchase of pre-assembled mausoleums and
crypts; provided, (i) such Liens only serve to secure the payment of
Indebtedness or accounts payable arising under such related obligation,
(ii) such Liens do not encumber any other property or asset of any Loan Party or
any Subsidiary and (iii) except as permitted under Section 6.01(e), the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

(e)      Liens solely on any cash earnest money deposits made by the Operating
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted under Section 6.04;

(f)      purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(g)      Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(h)      bankers’ Liens and customary rights of setoff, revocation and
chargeback under deposit or credit card agreements entered into in the ordinary
course of business;

(i)      Liens on insurance policies and proceeds thereof securing the financing
of the premiums with respect thereto permitted under Section 6.01(g);

(j)      any Lien or other restriction on the use of property (including cash)
deposited in any Trust Fund, to the extent imposed by law or by the terms of the
agreement governing such Trust Fund;

 

88



--------------------------------------------------------------------------------

(k)      Liens in favor of collecting banks arising under Section 4-208 or
Section 4-210 of the Uniform Commercial Code;

(l)      any Lien existing on any property or asset prior to the acquisition
thereof or existing on any property or asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided, that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
any Loan Party or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except by an amount equal to the sum of (x) accrued and capitalized
interest thereon, plus (y) premiums, penalties, fees and reasonable expenses
incurred in connection with such extension, renewal or replacement;

(m)      licenses, leases, subleases or easements granted to third Persons in
the ordinary course of business not interfering in any material respect with the
business of any Loan Party or Subsidiary or materially impairing the value of
the related property; and

(n)      additional Liens not otherwise permitted above so long as the aggregate
principal amount of the Indebtedness and other obligations subject to such Liens
does not at any time exceed $2,500,000.

SECTION 6.03. Fundamental Changes and Dispositions.

(a)      The Partnership will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or make any Disposition of (in one transaction or
in a series of transactions) any of its assets, or any of the Equity Interests
of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that:

(i)      if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (A) any Person may merge into any Borrower in a transaction in
which a Borrower is the surviving Person and (B) any Person may merge into any
Loan Party (other than the Partnership) in a transaction in which such Loan
Party is the surviving Person;

(ii)      if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, any Subsidiary may merge into a Loan Party in a transaction in
which the surviving entity is such Loan Party (provided that any such merger
involving (A) the Partnership must result in the Partnership as the surviving
Person and (B) a Borrower must result in a Borrower as the surviving Person);

(iii)      any Subsidiary that is not a Loan Party may merge with or into any
other Subsidiary that is not a Loan Party;

(iv)      if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, any Subsidiary may liquidate or dissolve if (a) the
Partnership determines in good faith that

 

89



--------------------------------------------------------------------------------

such liquidation or dissolution is in the best interest of the Partnership and
its Subsidiaries and is not disadvantageous to the Lenders in any material
respect and (b) if such Subsidiary is a Loan Party, any assets or business of
such Subsidiary not otherwise disposed of or transferred in accordance with this
Section 6.03 or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Loan Party immediately
after giving effect to such liquidation or dissolution;

(v)      to the extent constituting a sale, transfer, lease or other
Disposition, the Loan Parties and their Subsidiaries may make Dispositions
consisting of (a) Liens permitted by Section 6.02, (b) Restricted Payments
permitted by Section 6.07, (c) Investments permitted by Section 6.04 or (d) Sale
and Leaseback Transactions permitted by Section 6.10;

(vi)      any Loan Party and any Subsidiary may consummate any Permitted
Disposition;

(vii)     any Loan Party and any Subsidiary may consummate Dispositions of real
property which Disposition is not otherwise permitted under Section 6.03(a)(vi),
together with the related incidental personal property; provided, that, (A) at
the time of such Disposition, no Default or Event of Default shall exist or
would result therefrom, (B) the aggregate book value of all such property
Disposed of under this Section 6.03(a)(vii) in any Fiscal Year does not exceed
$10,000,000, (3) at least 75% of the consideration for such Disposition consists
of cash and (4) the purchase price for such property shall be paid to such Loan
Party or such Subsidiary in cash and any Investments permitted by
Section 6.04(j);

(viii)     any Loan Party and any Subsidiary may enter into licenses of
intellectual property or other technology in the ordinary course of business;

(ix)      the Loan Parties and the Subsidiaries may consummate the Effective
Date Contemplated Dispositions;

(x)      Dispositions of assets acquired pursuant to a Permitted Acquisition
consummated within eighteen (18) months prior to the date of the proposed
Disposition to the extent that the assets to be Disposed of were incidental to
such Permitted Acquisition and are not necessary in or material to the business
of Loan Parties; provided, that the aggregate value of the assets Disposed of
from any Permitted Acquisition shall not exceed 10% (or such greater amount as
the Administrative Agent may agree, not to exceed 25%) of the aggregate
consideration paid in connection with such Permitted Acquisition;

(xi)      any Loan Party and any Subsidiary may also Dispose of assets with a
book value that, together with the book value of all other property of the Loan
Parties and its Subsidiaries previously Disposed of as permitted by this
Section 6.03(a)(xi) during any Fiscal Year, does not exceed $10,000,000; and

(xii)      any Subsidiary may enter into any merger, amalgamation or
consolidation the sole purpose of which is to effect a Disposition permitted by
this Section 6.03 or a Permitted Acquisition; provided, that, in the case of a
Permitted Acquisition, if such Subsidiary is a Loan Party, then the surviving
Person in such transaction (to the extent not such Subsidiary) must be or become
a Loan Party which assumes or has assumed or acquired all of the property and
assets of such Subsidiary;

 

90



--------------------------------------------------------------------------------

provided that (x) any such merger or consolidation involving a Person that is
not a wholly-owned Subsidiary immediately prior to such merger or consolidations
shall not be permitted unless it is also permitted by Section 6.04 and (y) all
Dispositions to Persons other than Loan Parties or Subsidiaries permitted hereby
shall be made for fair value.

(b)      The Partnership will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Partnership and its Subsidiaries on the Effective Date and
businesses reasonably related, complementary or ancillary thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Partnership will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly owned Subsidiary prior to such merger or consolidation) any
Equity Interest, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit (each
of the foregoing, an “Investment”), except:

(a)      cash and Cash Equivalents;

(b)      Permitted Acquisitions;

(c)      (i) Investments by the Partnership and its Subsidiaries existing on the
Effective Date in the Equity Interests of its Subsidiaries, (ii) additional
Investments by any Loan Party or any Subsidiary in any Loan Party (including
Subsidiaries formed in accordance with Section 6.04(m)), (iii) Investments by
any Subsidiary that is not a Loan Party in any other Subsidiary that is not a
Loan Party, (iv) Investments by Loan Parties in Subsidiaries that are not Loan
Parties and (v) Investments in the form of loans and advances permitted under
Section 6.01(c); provided, that not more than an aggregate amount of $1,000,000
in Investments may be made and remain outstanding, at any time, by Loan Parties
to Subsidiaries which are not Loan Parties;

(d)      Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or from
account debtors in settlement of delinquent accounts to the extent reasonably
necessary in order to prevent or limit loss;

(e)      Guarantees constituting Indebtedness permitted by Section 6.01;

(f)      non-economic Equity Interest in the Archdiocese Holdco, on the terms
set forth in the Operating Agreement, in the form of Exhibit F to the
Archdiocese Lease, between the Archdiocese and one or more of the Loan Parties
(as amended, restated, modified or supplemented from time to time, in each case
in a manner which could not reasonably be expected to be adverse in any material
respect to the interests of the Administrative Agent or the Lenders);

(g)      loans and advances to officers and employees of the General Partner,
any Loan Party or any Subsidiary, in each case incurred in the ordinary course
of business, in an aggregate

 

91



--------------------------------------------------------------------------------

outstanding principal amount for all such loans and advances not to exceed
$500,000 at any time (determined without regard to any write-downs or write-offs
of such loans and advances);

(h)      Investments existing on the Effective Date and set forth on Schedule
6.04;

(i)      Investments by any Loan Party in Swap Agreements permitted under
Section 6.01(k);

(j)      Investments arising directly out of the receipt by any Loan Party or
any Subsidiary of non-cash consideration for any Disposition permitted under
Section 6.03;

(k)      Investments of Trust Funds, and interest and other earnings thereon, in
accordance with Section 6.13;

(l)      Investments of any Person in existence at the time such Person becomes
a Subsidiary (other than in Subsidiaries of any such Person); provided that such
Investment was not made in connection with or in anticipation of such Person
becoming a Subsidiary;

(m)      Investments in the form of creation of newly formed wholly-owned
Subsidiaries so long as, in each case, (i) prompt written notice of the creation
of such Subsidiary is given to the Administrative Agent and (ii) all actions
required under the Collateral and Guaranty Agreement and Section 5.11 are taken
with respect to such Subsidiary;

(n)      advances by the Loan Parties and Subsidiaries to suppliers which
advances are made in the ordinary course of business for the purpose of
prepaying purchases of inventory;

(o)      Investments in (i) a Cemetery Non-Profit in the ordinary course of
business pursuant to the Cemetery Non-Profit Management Agreement for such
Cemetery Non-Profit and (ii) a Person in the ordinary course of business
pursuant to the applicable Exclusive Management Agreement for such Person;

(p)      Guarantees (other than Guarantees constituting Indebtedness) and
indemnification obligations incurred in the ordinary course of business or
pursuant to a transaction that is permitted under this Agreement;

(q)      Investments in the form of the Permitted Wisconsin Acquisition on terms
substantially similar to those described to the Administrative Agent prior to
the Effective Date (with such changes as may be reasonably acceptable to the
Administrative Agent) subject to (i) no Default or Event of Default shall have
occurred and be continuing or would arise after giving effect thereto, including
on a Pro Forma Basis, (ii) delivery to the Administrative Agent of copies of all
appraisals completed in connection with such acquisition, if any, (iii) all
actions required to be taken with respect to such acquired or newly formed
Subsidiary under Section 5.11 shall have been, or will be timely, taken,
(iv) compliance, on a Pro Forma Basis, with the covenants contained in
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of the Partnership for which Financials are available, as if the
Permitted Wisconsin Acquisition (and any related incurrence of Indebtedness) had
occurred on the first day of the Measurement Period ended on such day, and
(v) the Administrative Borrower shall have delivered to the Administrative Agent
no less than one (1) Business Day prior to the proposed closing date thereof (or
such shorter period as the Administrative Agent may agree to in its sole
discretion), a certificate of a Financial Officer certifying that all of the
applicable requirements set forth in this Section 6.04(q) have been satisfied

 

92



--------------------------------------------------------------------------------

or will be satisfied on or prior to the consummation of such acquisition (it
being acknowledged that the acquisitions described in clauses (a) and (b) of the
definition of “Permitted Wisconsin Acquisition” may be consummated on different
dates);

(r)      Investments for aggregate consideration not to exceed $10,000,000 in
any Fiscal Year consisting of the acquisition of fee or leasehold interests in
Undeveloped Real Property (or the acquisition of one hundred percent (100%) of
the Equity Interests of a Person that has no material assets other than fee or
leasehold interests in Undeveloped Real Property, no business other than the
ownership of such interests and no material liabilities other than those related
to such interests), in each case, for the purpose of developing and operating a
cemetery, crematory or funeral home at such Undeveloped Real Property (including
in connection with the expansion of an existing cemetery, crematory or funeral
home owned or managed by a Borrower); and

(s)      any other Investment so long as the aggregate amount of all such
Investments does not exceed $5,000,000 at any time.

SECTION 6.05. Swap Agreements. The Partnership will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except Swap Agreements
entered into in the ordinary course of business in order to manage risks
associated with liabilities, commitments, Investments, assets or property held
or reasonably anticipated and not for speculative purposes or taking a “market
view” and that do not contain any provision exonerating a non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party.

SECTION 6.06. Transactions with Affiliates. The Partnership will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Partnership or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties and their wholly owned
Subsidiaries not involving any other Affiliate, (c) transactions permitted
pursuant to this Agreement, including any Investment permitted by Section 6.04
and any Restricted Payment permitted by Section 6.07, (d) the payment of
consulting or other fees to any Loan Party in the ordinary course of business,
(e) the payment of customary fees to non-officer directors (or equivalents) of
the General Partner, (f) customary director, officer and employee compensation
(including bonuses) and other customary benefits (including retirement, health,
stock option and other benefit plans) and indemnification arrangements in each
case incurred or entered into in the ordinary course of business, (g) the Loan
Parties may enter into transactions with directors, officers and employees of
the General Partner and the Loan Parties in the ordinary course of business so
long as (i) any such material transaction has been approved by the board of
directors or other applicable governing bodies of such Loan Parties and (ii) if
such transaction involves $500,000 or more (other than transactions permitted
under Section 6.06(f)), then the Administrative Borrower shall provide a
certificate of a Responsible Officer certifying to the Administrative Agent that
the board of directors or other applicable governing body has approved such
transaction, (h) the Loan Parties may perform their respective obligations under
(A) the Common Unit Purchase Agreement, dated as of May 19, 2014, between the
Partnership and American Cemeteries Infrastructure Investors, LLC, (B) the
Omnibus Agreement, dated as of September 20, 2004, as amended as of January 24,
2011, among certain Loan Parties and certain of their Affiliates, and (C) the
Assignment Agreement, dated as of September 20, 2004, between McCown De Leeuw &
Co. IV, L.P. and the Partnership, (i) payments to the General Partner for the
purpose of paying ordinary course business expenses of the General Partner in an
aggregate

 

93



--------------------------------------------------------------------------------

amount in any Fiscal Year not to exceed $1,000,000, (j) transactions entered
into in the ordinary course of business between or among the Loan Parties and
their Subsidiaries and (A) a Cemetery Non-Profit pursuant to the Cemetery
Non-Profit Management Agreement for such Cemetery Non-Profit or (B) a Person
pursuant to the Exclusive Management Agreement for such Person, and (k) the
issuance or sale of Equity Interests that are not Disqualified Equity Interests
to an Affiliate so long as such issuance or sale does not result in a Change in
Control. In no event shall any management, consulting or similar fee be paid or
payable by the Partnership or any of its Subsidiaries to any Affiliate, except
as specifically provided in this Section 6.06.

SECTION 6.07. Restricted Payments. The Partnership will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Partnership may declare
and pay dividends and distributions with respect to its Equity Interests payable
solely in the form of additional Equity Interests that are not Disqualified
Equity Interests, (b) Subsidiaries may declare and pay dividends and
distributions ratably with respect to their Equity Interests, (c) as long as no
Event of Default exists or would result therefrom, the Partnership may declare
and pay regularly scheduled quarterly distributions to its general and limited
partners pursuant to the Partnership Agreement as in effect on the Effective
Date, and pay amounts related to the distribution equivalent rights granted to
directors, officers, employees or independent contractors of the General
Partner, any Loan Party or any Subsidiary under the Partnership’s equity
incentive plans and (d) as long as no Event of Default exists or would result
therefrom, the Partnership may make Restricted Payments the proceeds of which
will be used to repurchase, retire, or otherwise acquire the Equity Interests of
the Partnership from directors, officers, employees or independent contractors
of the General Partner, any Loan Party or any Subsidiary (or their estate,
heirs, family member, spouse and/or former spouse), in each case, in connection
with the resignation, termination, death or disability of any such directors,
officers, employees or independent contractors in an aggregate amount not to
exceed $3,000,000 during any Fiscal Year. Until January 1, 2018, the Partnership
will not, directly or indirectly, increase the amount of the quarterly
distributions permitted under clause (c) above unless, at the time of
declaration thereof and on a pro forma basis after giving effect to the payment
of such distribution, the Consolidated Leverage Ratio is no greater than
3.75:1.00.

SECTION 6.08. Restrictive Agreements. The Partnership will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Partnership or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets
to secure the Obligations, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to holders of its Equity Interests or to
make or repay loans or advances to the Partnership or any other Subsidiary or to
Guarantee Indebtedness of the Partnership or any other Subsidiary; provided,
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document or the High Yield Documents or any Permitted
Unsecured Indebtedness Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Loan Party, a Subsidiary or other assets or properties of any Loan Party or any
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Loan Party, Subsidiary, asset or property that is to be sold and
such sale is permitted hereunder (or, if such sale is not permitted hereunder,
such sale shall be subject to the prior repayment in full in cash of the Loans
and all other Obligations (other than Unliquidated Obligations) and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless the LC Exposure related thereto has been Cash Collateralized)),
(iii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such

 

94



--------------------------------------------------------------------------------

restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

SECTION 6.09. Amendment of Partnership Units and Organizational Documents;
Prepayments of Indebtedness; Amendments of Indebtedness. The Partnership will
not, and will not permit any Subsidiary to:

(a)      amend or modify, or permit the amendment or modification of, any
provision of any Partnership Common Unit or Partnership Subordinated Unit
(including, without limitation, any certificate of designation relating thereto)
in a manner that could reasonably be expected to be adverse in any material
respect to the interests of the Administrative Agent or the Lenders;

(b)      amend modify or change in any way adverse to the interests of the
Administrative Agent or the Lenders in any material respect the Partnership
Agreement, the GP Agreement or any other Loan Party’s organizational documents,
or enter into any new organizational document, which could reasonably be
expected to be adverse in any material respect to the interests of the
Administrative Agent or the Lenders; provided, that, the foregoing clause shall
not restrict (i) the ability of Partnership or the General Partner to amend the
Partnership Agreement or the GP Agreement, respectively, to authorize the
issuance of Equity Interests otherwise permitted pursuant to the terms of this
Agreement, or (ii) the ability of the Partnership to amend its organizational
documents to adopt customary takeover defenses for a public company, such as
classification of its board of directors, requirements for notice of acquisition
of shares and other similar measures;

(c)      make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption, repurchase or acquisition for value of
(including, without limitation, by way of depositing with the trustee with
respect thereto or any other Person, money or securities before due for the
purpose of paying when due), or any prepayment or redemption (except as
expressly required under the terms of the relevant agreement) as a result of any
asset sale, change of control or similar event of any Permitted Unsecured
Indebtedness, or, after the incurrence or issuance thereof, any Seller
Subordinated Debt; provided, that High Yield Notes and any other Permitted
Unsecured Indebtedness may be prepaid with the proceeds of any Permitted
Unsecured Indebtedness; or

(d)      amend, modify or change in any way adverse to the interests of the
Administrative Agent or the Lenders in any material respect any Seller
Subordinated Debt, any High Yield Document or any Permitted Unsecured
Indebtedness Document, including, without limitation, any such amendment,
modification or change that causes or requires in any manner any Loan Party or
any Subsidiary to make a mandatory prepayment of any such Indebtedness.

SECTION 6.10. Sale and Leaseback Transactions. The Partnership will not, nor
shall it permit any Subsidiary to, create, incur, assume or suffer to exist any
obligations as lessee for the rental or hire of real or personal property in
connection with any Sale and Leaseback Transaction except (a) the Sale and
Leaseback Transactions existing on the Effective Date and set forth in Schedule
6.10 and (b) so long as no Event of Default exists or would result therefrom, up
to $10,000,000 of other Sale and Leaseback Transactions over the term of this
Agreement.

 

95



--------------------------------------------------------------------------------

SECTION 6.11. Accounting Changes; Fiscal Year. The Partnership will not, and
will not permit any Subsidiary to:

(a)      make any material change in any accounting policies or reporting
practices, except as required by GAAP or approved by the Administrative Agent in
its reasonable discretion; or

(b)      change its Fiscal Year from the basis in effect on the Effective Date.

SECTION 6.12. Financial Covenants.

(a)      Maximum Consolidated Leverage Ratio. The Partnership will not permit
the Consolidated Leverage Ratio as of the last day of any fiscal quarter during
any period set forth below, commencing on September 30, 2016, determined for the
period of four (4) consecutive fiscal quarters ending on such date, to be
greater than the ratio set forth below opposite such period:

 

Period

  

Ratio

    

September 30, 2016 through
December 31, 2016

   4.00:1.00   

January 1, 2017 through
SeptemberJune 30, 2017

 

   4.25:1.00   

July 1, 2017 through
December 31, 2017

   4.50:1.00   

January 1, 2018 through
December 31, 2018

   4.25:1.00   

OctoberJanuary 1, 20172019 and thereafter

   4.00:1.00   

Notwithstanding the foregoing, at any time on or after OctoberJanuary 1,
20172019, upon written notice by the Administrative Borrower to the
Administrative Agent pursuant to a certificate of a Responsible Officer on or
prior to the last day of the fiscal quarter in which any Designated Acquisition
occurs (or, if such Designated Acquisition is comprised of more than one
Permitted Acquisition, the fiscal quarter in which the last such Permitted
Acquisition comprising such Designated Acquisition is consummated) (i) stating
that the Administrative Borrower is making an election to increase the
Consolidated Leverage Ratio and (ii) certifying that the Administrative Borrower
or another Loan Party has made a Designated Acquisition subsequent to the last
day of the immediately preceding fiscal quarter and describing such Designated
Acquisition in reasonable detail, then, as of the last day of the fiscal quarter
in which such Designated Acquisition occurs, and as of the last day of the
immediately succeeding fiscal quarter, such ratio may be greater than 4.00:1.00,
but in no event greater than 4.25:1.00.

(b)      Minimum Consolidated Debt Service Coverage Ratio. The Partnership will
not permit the Consolidated Debt Service Coverage Ratio as of the last day of
any fiscal quarter, commencing on September 30, 2016, determined for the period
of four (4) consecutive fiscal quarters ending on such date, to be less than
2.50:1.00.

(c)       Minimum Consolidated Fixed Charge Coverage Ratio. The Partnership will
not permit the Consolidated Fixed Charge Coverage Ratio as of the last day of
any fiscal quarter,

 

96



--------------------------------------------------------------------------------

commencing on September 30, 2017, determined for the period of four
(4) consecutive fiscal quarters ending on such date, to be less than 1.20:1.00.

SECTION 6.13. Trust Funds. The Partnership will not, and will not permit any
Subsidiary to, except in accordance with reasonable business practices and in
accordance in all material respects with applicable law, (a) withdraw or
otherwise remove any monies or other assets (whether principal, interest or
other earnings) from any Trust Account or (b) make any investments of Trust
Funds or interest or earnings thereon.

SECTION 6.14. Holding Company. The Partnership will not (a) engage in any
business or activity, other than those of a holding company and activities
incidental thereto, (b) own any significant assets (other than (i) the Equity
Interests in the Operating Company, (ii) any intercompany loan permitted to be
made by it pursuant to Section 6.04, (iii) cash to be loaned, dividended,
contributed and/or otherwise promptly applied for purposes not otherwise
prohibited by this Agreement, and (iv) other assets used or held in connection
with the performance of activities permitted to be conducted by the
Partnership), or (c) have any material liabilities (other than (i) those
liabilities for which it is responsible under this Agreement, the Partnership
Agreement, the other Loan Documents, the High Yield Documents to which it is a
party or any Permitted Unsecured Indebtedness Documents to which it is a party,
any intercompany loan permitted to be incurred by it pursuant to Section 6.01
and any other Indebtedness permitted to be incurred by the Partnership pursuant
to Section 6.01, (ii) liabilities in respect of the Guarantee of leases and
contracts of the Loan Parties entered into the ordinary course of business or in
connection with any Permitted Acquisition or any Disposition permitted under
Section 6.03, and (iv) liabilities in respect of the Guarantee of the Loan
Parties’ trusting obligations described in Section 5.16 (including Guarantees in
favor of the applicable regulatory authorities to maintain the financial
condition of the applicable Loan Parties); provided, however, the restrictions
contained above shall not prohibit (or be construed to prohibit) the Partnership
from conducting administrative and other ordinary course “holding company”
activities necessary or desirable in connection with the operation of the
business and activities of the Loan Parties through the Loan Parties.

SECTION 6.15. Anti-Corruption Laws. The Partnership will not, and will not
permit any Subsidiary to, use the proceeds of any Loan, directly or indirectly,
in violation of any law or regulation referred to in Section 3.20, Section 3.21
or Section 3.22 or to fund any activities in any Sanctioned Country or with any
Sanctioned Person.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)      any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)      any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days;

 

97



--------------------------------------------------------------------------------

(c)      any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect or misleading in any material
respect when made or deemed made;

(d)      any Loan Party or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.01, Section 5.02,
Section 5.03 (with respect to the existence of the Partnership and the other
Loan Parties), Section 5.06, Section 5.08, Section 5.11, Section 5.16 or in
Article VI;

(e)      any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article VII) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier of (i) notice thereof from the Administrative Agent to the
Administrative Borrower (which notice will be given at the request of any
Lender) and (ii) a Responsible Officer has obtained knowledge thereof;

(f)      any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g)      any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or other Disposition of, or
casualty loss or damage to, the property or assets securing such Indebtedness;

(h)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Subsidiary (other than an Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any Subsidiary (other than an Immaterial Subsidiary) or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i)      any Loan Party or any Subsidiary (other than an Immaterial Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article VII, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or any Subsidiary (other than an Immaterial Subsidiary) or for a

 

98



--------------------------------------------------------------------------------

substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)      any Loan Party or any Subsidiary (other than an Immaterial Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(k)      one or more judgments for the payment of money in an aggregate amount
in excess of the Threshold Amount (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurer has been notified of
the potential claim and does not dispute coverage), shall be rendered against
any Loan Party or any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Loan Party or
any Subsidiary to enforce any such judgment or any Loan Party or any Subsidiary
shall fail within sixty (60) days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;

(l)      (i) an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect or (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its Withdrawal Liability under
Section 4021 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount;

(m)      a Change in Control shall occur;

(n)      [Reserved];

(o)      any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
or any Subsidiary shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

(p)      any Collateral Document shall for any reason fail to create a valid and
perfected first priority Lien on any material portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document; or

(q)      (i) the subordination provisions of any Subordinated Indebtedness
Documents shall, in whole or in part, terminate, cease to be effective or cease
to be legally valid, binding and enforceable against any holder of the
Subordinated Indebtedness; or (ii) any Loan Party shall, directly or indirectly,
disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any such subordination provisions, (B) that such subordination
provisions exist for the benefit of the Administrative Agent, the Issuing Bank
or the Lenders or (C) that all payments of principal of, or interest on, the
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any such subordination provisions;

 

99



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the
Administrative Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Secured Obligations of the Loan Parties accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; and in case of any event with respect to the Loan Parties
described in clause (h) or (i) of this Article VII, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Loan Parties.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article VIII are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Bank, and the Loan Parties shall not have rights as a third party beneficiary of
any of such provisions.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02); provided that, the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of

 

100



--------------------------------------------------------------------------------

doubt any action that may be in violation of the automatic stay under any
applicable law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any applicable law, and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct (as determined by a final non-appealable order of a court of
competent jurisdiction). The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Administrative Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Administrative Borrower. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Administrative Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as

 

101



--------------------------------------------------------------------------------

Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Loan Parties to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Administrative
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Loan Parties and their Affiliates) as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any related agreement
or any document furnished hereunder or thereunder and in deciding whether or to
the extent to which it will continue as a lender or assign or otherwise transfer
its rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby

 

102



--------------------------------------------------------------------------------

granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
(or such shorter period of time as the Administrative Agent may otherwise agree)
prior written request by the Administrative Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of any Loan Party or any Subsidiary in respect of) all interests
retained by any Loan Party or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.

In case of the pendency of any bankruptcy, insolvency, receivership or other
similar proceeding or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
the LC Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Loan Parties) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise (a) to file
and prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, LC Exposure and all other Secured Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Section 2.11 and Section 9.03) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same, and, in the case of each of clauses (a)
and (b) of this paragraph, any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.11 and Section 9.03.

 

103



--------------------------------------------------------------------------------

The Administrative Agent, on behalf of itself and the Secured Parties (acting in
accordance with the terms of this Agreement or otherwise at the direction of the
Required Lenders), shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the other Secured Parties all or any
portion of the Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law. Each Lender hereby agrees that, except as otherwise
provided in any Loan Documents or with the written consent of the Administrative
Agent and the Required Lenders, it will not take any enforcement action,
accelerate obligations under any Loan Documents, or exercise any right that it
might otherwise have under applicable law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of the Collateral.

No Secured Party that is party to a Treasury Services Agreement or Swap
Agreement that obtains the benefits of Section 2.18(b) or any Collateral with
respect to the related Treasury Services Obligations or Swap Obligations, as
applicable, by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Treasury Services Agreements or Swap Agreements unless the
Administrative Agent has received written notice of such Treasury Services
Agreements or Swap Agreements, as applicable, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Party.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Effectiveness; Electronic Communication.

(a)      Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to Section 9.01(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows:

(i)      if to the Partnership or any other Loan Party, to it at c/o StoneMor
Operating LLC, 3600 Horizon Blvd., Suite 100, Trevose, Pennsylvania 19053,
Attention of Sean P. McGrath (Telecopy No. (215) 826-2929; Telephone No.
(215) 826-2836; email smcgr@stonemor.com), with a copy to Blank Rome LLP, One
Logan Square, 130 N. 18th Street, Philadelphia, PA 19103-6998, Attention of
Lewis J. Hoch (Telecopy No. (215) 832-5542; Telephone No. (215) 569-5542; email
Hoch@BlankRome.com);

(ii)      if to the Administrative Agent, to Capital One, National Association,
299 Park Avenue, New York, New York 10171, Attention of Thomas Kornobis
(Telecopy No. (888) 246-3710; Telephone No. (646) 836-5268; email
Thomas.Kornobis@capitalone.com), with

 

104



--------------------------------------------------------------------------------

a copy to Hunton & Williams LLP, Riverfront Plaza – East Tower, 951 East Byrd
Street, Richmond, Virginia 23219, Attention of Eric J. Nedell (Telecopy No.
(804) 343-4863; Telephone No. (804) 787-8078; email enedell@hunton.com);

(iii)      if to the Issuing Bank, to it at Capital One, National Association,
Letter of Credit Operations, 301 West 11th Street, 3rd Floor, Wilmington,
Delaware 19801, Attention of Glenie Mathues (Telecopy No. (646) 589-9554;
Telephone No. (302) 576-0722; email Glenie.Mathues@capitalone.com);

(iv)      if to the Swingline Lender, to it at Capital One, National
Association, 299 Park Avenue, New York, New York 10171, Attention of Thomas
Kornobis (Telecopy No. (888) 246-3710; Telephone No. (646) 836-5268; email
Thomas.Kornobis@capitalone.com); and

(v)      if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)      Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that, the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Administrative Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that, approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)      The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWERS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWERS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY MATERIALS OR INFORMATION PROVIDED BY OR
ON BEHALF OF THE BORROWER OR THE PLATFORM. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the Issuing Bank or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising

 

105



--------------------------------------------------------------------------------

out of any Borrower’s or the Administrative Agent’s transmission of any
materials or information provided by or on behalf of any Borrower through the
internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)      Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments.

(a)      No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted under Section 9.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b)      Neither this Agreement, any other Loan Document, nor any provision
hereof or thereof, may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall:

(i)      increase the Commitment of any Lender without the written consent of
such Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby;

(iii)      postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,

(iv)      change Section 2.18(b) or Section 2.18(d) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender;

 

106



--------------------------------------------------------------------------------

(v)      change any of the provisions of this Section 9.02 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(vi)      release either (A) the Partnership or (B) all or substantially all of
the Subsidiary Guarantors, in each case, from its or their obligations under the
Guaranty and Collateral Agreement without the written consent of each Lender;

(vii)      except as provided in Section 9.02(d) or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender;

(viii) contractually subordinate the Lien securing the Secured Obligations to
any other obligations or Indebtedness (other than obligations or Indebtedness
that are secured by Liens permitted under Section 6.02), without the written
consent of each Lender; or

(ix)      waive any of the conditions set forth in Section 4.01 or Section 4.02
in connection with the funding of the Loans on the Effective Date, without the
written consent of each Lender; or

(x)        change the definition of “Borrowing Base” or any component definition
used in determining the Borrowing Base, without the written consent of each
Lender;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.21 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender)
and (y) only the consent of the parties to the Fee Letter shall be required to
amend, modify or supplement the terms thereof.

(c)      Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d)      The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the Cash
Collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Administrative Borrower certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrowers or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of

 

107



--------------------------------------------------------------------------------

remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(e)      If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Administrative Borrower may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Administrative Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of Section 9.04(b) and (ii) the Borrowers shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Section 2.15 and Section 2.17, and (2) an amount, if any, equal to
the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

(f)      Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a)      The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, but limited to no more than one counsel and, if applicable, one local
counsel in each applicable jurisdiction) in connection with the syndication and
distribution (including, without limitation, via the internet or through a
Platform) of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and any other Loan Document,
including its rights under this Section 9.03, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

108



--------------------------------------------------------------------------------

(b)      The Borrowers shall indemnify the Administrative Agent (or any
sub-agent thereof), the Issuing Bank and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Partnership or any of its Subsidiaries, or any Environmental Liability related
in any way to the Partnership or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or (y) arise out of claims or disputes between two or more
Indemnitees (other than with respect to an Indemnitee acting in its capacity as
Administrative Agent, Joint Lead Arranger, Syndication Agent, Co-Documentation
Agent, Issuing Bank or similar role) and that does not involve an act or
omission by any Loan Party or any Subsidiary. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c)      To the extent that the Borrowers fail to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under Section 9.03(a) or Section 9.03(b), each Lender severally agrees to pay to
the Administrative Agent, and each Revolving Lender severally agrees to pay to
the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the failure of the Borrowers to pay any such amount shall
not relieve the Borrowers of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d)      To the extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waive, any claim against any Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from

 

109



--------------------------------------------------------------------------------

the bad faith, gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e)      All amounts due under this Section 9.03 shall be payable not later than
fifteen (15) days after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a)      The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 9.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)      (i)      Subject to the conditions set forth in Section 9.04(b)(ii) and
Section 9.04(b)(iii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (each such consent not to be unreasonably withheld) of:

(A)      the Administrative Borrower (provided that the Administrative Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof); provided, further, that no consent
of the Administrative Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;

(B)      the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund;

(C)      the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Loan to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(D)      the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.

 

110



--------------------------------------------------------------------------------

(ii)      Assignments shall be subject to the following additional conditions:

(A)      no assignments shall be made to (x) the Partnership, any Borrower or
any Affiliate or Subsidiary of the Partnership, (y) any holder of Permitted
Unsecured Indebtedness or (z) any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (z);

(B)      no assignments shall be made to a natural person;

(C)      except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Administrative Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Administrative Borrower shall be
required if an Event of Default has occurred and is continuing;

(D)      each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(E)      the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(F)      the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii)      In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Bank and each Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full

 

111



--------------------------------------------------------------------------------

pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this Section 9.04(b)(iii), then the assignee
of such interest shall be deemed to be a Defaulting Lender for all purposes of
this Agreement until such compliance occurs.

(iv)      Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(v), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03); provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 9.04(c).

(v)      The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrowers, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(vi)      Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Eligible Assignee, the Eligible
Assignee’s completed Administrative Questionnaire (unless the Eligible Assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in Section 9.04(d) and any written consent to such assignment
required by Section 9.04(b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the Eligible Assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.04(c), Section 2.05(e), Section 2.05(f), Section 2.06(b),
Section 2.18(e) or Section 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04(b)(vi).

 

112



--------------------------------------------------------------------------------

(c)      Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.15, Section 2.16 and Section 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.04(b);
provided, that such Participant (A) agrees to be subject to the provisions of
Section 2.18 and Section 2.19 as if it were an assignee under Section 9.04(b);
and (B) shall not be entitled to receive any greater payment under Section 2.15
or Section 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments

 

113



--------------------------------------------------------------------------------

delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Section 2.15,
Section 2.16, Section 2.17, Section 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness.

(a)      This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b)      Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to

 

114



--------------------------------------------------------------------------------

time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrowers or any other Loan Party against any of and all of the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section 9.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. Each Lender agrees to notify the Administrative Borrower and the
Administrative Agent promptly after any such setoff and application by such
Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a)       This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

(b)       Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c)       Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 9.09(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

115



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Partnership and its Subsidiaries or the credit facility evidenced by this
Agreement or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facility evidenced by this Agreement, (h) with the consent of the Administrative
Borrower or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 9.12 or (ii) becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Loan Party. For the purposes of this Section 9.12, “Information” means all
information received from any Loan Party relating to the Loan Parties or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party; provided, that in the case of information
received from any Loan Party after the Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

116



--------------------------------------------------------------------------------

SECTION 9.13. PATRIOT Act. The Administrative Agent and each Lender that is
subject to the requirements of the Patriot Act hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow the Administrative Agent and such Lender to identify such Loan Party in
accordance with the Patriot Act.

SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.15. Releases of Loan Parties.

(a)       Any Loan Party (other than the Partnership and the Administrative
Borrower) shall automatically be released from its obligations under the
Guaranty and Collateral Agreement and the other Loan Documents upon the
consummation of any transaction permitted by this Agreement as a result of which
such Loan Party ceases to be a Subsidiary; provided, that if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section 9.15, the Administrative Agent
shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 9.15 shall be
without recourse to or warranty by the Administrative Agent.

(b)       Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Administrative Borrower,
release any Loan Party from its obligations under the Guaranty and Collateral
Agreement and the other Loan Documents if such Loan Party becomes an Excluded
Subsidiary.

(c)       At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than (i) Unliquidated Obligations and
(ii) Specified Treasury Services Obligations, Specified Swap Obligations, and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full in cash, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Guaranty and Collateral
Agreement and the other Loan Documents and all obligations (other than those
expressly stated to survive such termination) of each Loan Party thereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or,

 

117



--------------------------------------------------------------------------------

if it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Secured Obligations hereunder.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrowers and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to any Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to any Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.18. Independent Effect of Covenants. Each Borrower expressly
acknowledges and agrees that each covenant contained in Article V or Article VI
shall be given independent effect. Accordingly, the Borrowers shall not engage
in any transaction or other act otherwise permitted under any covenant contained
in Article V or Article VI, before or after giving effect to such transaction or
act, the Borrowers shall or would be in breach of any other covenant contained
in Article V or Article VI.

SECTION 9.19. Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided, that any provision of the
Collateral Documents which imposes additional burdens on the Partnership or any
of its Subsidiaries or further restricts the rights of the Partnership or any of
its Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers

 

118



--------------------------------------------------------------------------------

of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-in Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability, (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document or (iii) the variation
of the terms of such liability in connection with the exercise of the Write-Down
and Conversion Powers of any EEA Resolution Authority.

[remainder of page intentionally blank]

 

119



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment

 

Capital One, National Association

   $42,500,00040,476,190.48

 

Citizens Bank of Pennsylvania

   $42,500,00040,476,190.48

 

TD Bank, N.A.

   $35,000,00033,333,333.33

 

Raymond James Bank, N.A.

   $35,000,00033,333,333.33

 

JPMorgan Chase Bank, N.A.

   $15,000,00014,285,714.29

 

Univest Bank and Trust Co.

   $15,000,00014,285,714.29

 

Customers Bank

   $9,000,0008,571,428.57

 

Webster Bank, N.A.

   $9,000,0008,571,428.57

 

TriState Capital Bank

   $7,000,0006,666,666.66

 

AGGREGATE COMMITMENTS

        $210,000,000200,000,000    

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

[Date]

The undersigned, [            ], hereby certifies that such Person is a
Financial Officer of StoneMor Operating LLC, a Delaware limited liability
company (the “Administrative Borrower”). This Compliance Certificate is being
delivered pursuant to [Section 5.01(c)]1 of that certain Credit Agreement, dated
as of August 4, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Administrative
Borrower, and the other Borrowers party thereto, the Lenders party thereto and
Capital One, National Association, as Administrative Agent. Capitalized terms
used in this Compliance Certificate have the meanings set forth in the Credit
Agreement unless specifically defined herein. This Compliance Certificate is
being delivered in connection with the Partnership’s Financials for the fiscal
[quarter] [year] ended [            ], 20[__]. The undersigned does hereby
certify, as of the date hereof, solely in such Person’s capacity as a Financial
Officer of the Administrative Borrower and not in such Person’s individual
capacity, for and on behalf of the Administrative Borrower, that:

1.       I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Partnership and its Subsidiaries during the
accounting period covered by the attached Financials [and such Financials
delivered with this Compliance Certificate in accordance with Section 5.01(b) of
the Credit Agreement present fairly in all material respects the financial
condition and results of operations of the Partnership and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes]2.

2.       No Default has occurred and is continuing [, except for such events or
conditions listed on Schedule [    ] attached hereto].3

3.       The financial information furnished on Schedule 1 attached hereto sets
forth reasonably detailed calculations demonstrating compliance with
Section 6.12 of the Credit Agreement as of the dates and for the period to which
the Financials delivered herewith relate.

[Remainder of page intentionally left blank.]

 

 

 

 

 

1 

Use Section 4.01(b) for closing date.

2 

Insert bracketed language if the Partnership is delivering financial statements
pursuant to Section 5.01(b) of the Credit Agreement.

3 

Insert bracketed language only if a Default has occurred and is continuing. The
details of any Default and any action taken or proposed to be taken with respect
to such Default should be specified on the Schedule.

 

Exh F-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date set forth
above.

 

STONEMOR OPERATING LLC

By:

 

 

Name:

 

Title:

 

 

Exh F-2



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate4 1

I.       Consolidated EBITDA

 

Consolidated Net Income for such period        $__________ plus (a) without
duplication, the following to the extent deducted in calculating such
Consolidated Net Income):         

(i) Consolidated Interest Expense

       $__________

(ii) the provision for federal, state, local and foreign income taxes

       $__________

(iii) depreciation and amortization expense

       $__________

(iv) non-cash cost for Cemetery Property and real property sold

       $__________

(v) any extraordinary lossesnon-cash compensation expense or other non-cash
expense arising from the granting of any stock or unit option or similar
arrangement or other unit-based or stock-based compensation

 

       $__________

(vi) other non-cash items, in each case determined in good faith by a Financial
Officer

 

       $__________

(vii) any unrealized loss (less, even if it results in a negative number, any
unrealized gain or any income) or non-cash expense arising from or attributable
to the early termination of any Swap Agreement

 

       $__________

(viii) any non-recurring cash expenses, losses, costs and charges (including,
without limitation, those relating to integration expenses, business
optimization expenses and professional and other contract services); provided,
that the aggregate amount of such expenses, losses, costs and charges shall not
exceed (A) $14,316,000 for the measurement period ending June 30, 2017,
(B) $12,000,000 for each of the measurement periods ending September 30,
2017, December 31, 2017, March 31, 2018 and June 30, 2018, (C) $4,000,000 for
the measurement period ending September 30, 2018 and (D) $2,000,000 for each of
the measurement periods ending thereafter

 

       $__________

(ix) non-recurring cash expenses, costs and charges relating to (A) ongoing SEC
investigation and related actions, (B) ongoing class action litigation and
(C) any other “non-ordinary course of business” legal matters in an aggregate
amount for all items in clause (A), (B) and (C) for all periods not to exceed
$5,000,000

 

 

       $__________

(x) cash expenses, costs and charges with respect to liability or casualty
events to the extent insurance or indemnity recovery from a third party is
actually received during such period, or is reasonably expected to be received

 

 

      

$__________

 

 

41  

To the extent of any conflicts between the terms of this Schedule 1 to
Compliance Certificate and the terms of the Credit Agreement, the terms of the
Credit Agreement will control.



--------------------------------------------------------------------------------

within ninety (90) days (or such later date as the Administrative Agent may
agree to in its reasonable discretion) following such period

 

        

(vixi ) losses from sales of assets other than inventory and Cemetery Property
sold in the ordinary course of business and other real property sold to the
extent permitted under the Credit Agreement (including real property sold
pursuant to any Cemetery Non-Profit Management Agreement or Exclusive Management
Agreement)

      

$__________

(vii) other non-cash items (including, without limitation, unit-based
compensation)

      

$__________

(viiixii ) reasonable fees, costs and expenses, without duplication, incurred in
connection with (1) the Credit Agreement and the other Loan Documents, including
any amendment, restatement, supplement or other modification of the Credit
Agreement or any of the other Loan Documents and (2) to the extent permitted
under the Credit Agreement, (A) the issuance of Equity Interests and debt
securities by the Partnership and (B) the refinancing of High Yield Notes with
the proceeds of Future High Yield Notes or Permitted Unsecured Indebtedness,
including prepaid interest and early redemption premium (it being agreed that
the addback described in this clause (viiixii) shall be permitted with respect
to each amendment or other transaction described in this clause
(viiixii) irrespective of whether such amendment or transaction is actually
consummated)

 

      

$__________

(ixxiii ) reasonable fees, costs and expenses, without duplication, incurred in
connection with any Permitted Acquisition or any unsuccessful attempt by the
Partnership or its Subsidiaries to make an acquisition (including an acquisition
structured as an Exclusive Management Agreement), irrespective of whether such
acquisition would have constituted a Permitted Acquisition had such acquisition
been consummated

      

$__________

(xiv) any realized losses in the Trust Accounts investment portfolio of the Loan
Parties in an aggregate amount for all periods not to exceed $53,000,000

 

      

$__________

minus (b) without duplication, to the extent included in calculating such
Consolidated Net Income         

(i) extraordinary gains

      

$__________

(ii) gains from sales of assets other than inventory and Cemetery Property sold
in the ordinary course of business and other real property sold to the extent
permitted under the Credit Agreement (including real property sold pursuant to
any Cemetery Non-Profit Management Agreement or Exclusive Management Agreement)

      

$__________

(iii) the amount of non-cash gains during such period (other than as a result of
deferral of purchase price with respect to notes or installment sales contracts
received in connection with sales of Cemetery Property)

      

$__________

(iv) other non-cash gains.items increasing

 

       $__________



--------------------------------------------------------------------------------

Consolidated Net Income for such period

 

        

(v) federal, state, local and foreign income tax credits or refunds during such
period

 

       $__________

(vi) the amount of any cash payment made during such period in respect of any
noncash accrual, reserve or other non-cash charge that is accounted for in a
prior period which was added to Consolidated Net Income to determine
Consolidated EBITDA for such prior period and which does not otherwise reduce
Consolidated Net Income for the current period

 

       $__________

(vii) the amount of any recovery not so received within the 90 day period (or
such longer period) set forth in clause (a)(x) of this definition and any
recovery payments which are made by third parties within the 90 day period (or
such longer period) set forth in clause (a)(x) of this definition to the extent
added back to Consolidated Net Income in the prior period

 

       $__________ Cash Flow Adjustments         

Change in Deferred Selling and Obtaining Costs

       $__________

Change in Deferred Revenue

       $__________ Pro Forma Basis Adjustments        $__________ Consolidated
EBITDA:52        $__________

II.       Consolidated Leverage Ratio

 

Consolidated Leverage Ratio is the ratio, as of the last day of any fiscal
quarter of:         

(i) all Consolidated Funded Indebtedness as of such day, (the sum, without
duplication, of (A) through (F) below),

       $__________    

(A) the outstanding principal amount of all obligations of the Partnership and
its Subsidiaries, whether current or long-term, for borrowed money (including,
without limitation, all Obligations, all Seller Subordinated Debt and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments),

       $__________

(B) the outstanding principal amount of all purchase money Indebtedness of the
Partnership and its Subsidiaries,

       $__________

(C) all direct obligations of the Partnership and its

      

$__________

 

5 

The amount2 All calculations of Consolidated EBITDA (A) shall be adjusted for
the following: (x) “Change in Deferred Selling and Obtaining Costs” and
(y) “Change in Deferred Revenue, net” as each such term is presented in the
consolidated statement of cash flows of the Partnership; provided that, all
calculations of Consolidated EBITDA and (B) shall additionally be adjusted on a
Pro Forma Basis to account for any Permitted Acquisitions or Equivalent
Dispositions then being consummated, if applicable, as well as any other
Permitted Acquisitions or Equivalent Dispositions consummated, on or after the
first day of any related Calculation Period or Measurement Period, as applicable
(as if consummated on the first day of such applicable Calculation Period or
Measurement Period).



--------------------------------------------------------------------------------

Subsidiaries arising under letters of credit, bankers’ acceptances, bank
guaranties and similar instruments (but excluding, for the avoidance of doubt,
surety bonds),         

(D) all Capital Lease Obligations of the Partnership and its Subsidiaries,

      

$__________

(E) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (A) through (D) above of Persons other than the Partnership
or any of its Subsidiaries,

      

$__________

(F) all Indebtedness of the types referred to in clauses (A) through (E) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or a limited liability company) in which the Partnership or any of
its Subsidiaries is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to the Partnership or such
Subsidiary.

      

$__________

Consolidated Funded Indebtedness for Subject Period       

$__________

minus the aggregate amount of all unrestricted cash and Cash Equivalents of the
Partnership and its Subsidiaries in accounts subject to a first priority,
perfected Lien (subject only to Liens permitted under Section 6.02 of the Credit
Agreement) in favor of the Administrative Agent on such date in an amount not to
exceed $5,000,000 (which, for purposes of the Consolidated Leverage Ratio, shall
include accounts maintained at Capital One or at any other Lender); provided,
however, that, solely for purposes of the Measurement Period ending on
September 30, 2017, clause (a)(ii) of the definition of Consolidated Leverage
Ratio shall include all unrestricted cash and Cash Equivalents of the
Partnership and its Subsidiaries (subject to the Dollar limitation set forth in
clause (a)(ii) of the definition of Consolidated Leverage Ratio), irrespective
of whether the Administrative Agent’s Lien in the related accounts is perfected

 

      

$__________

to (ii) Consolidated EBITDA for the four fiscal quarter period ending on such
day.

      

$__________

Consolidated Leverage Ratio:         

The Loan Parties will not permit the Consolidated Leverage Ratio as of the last
day of any fiscal quarter, commencing on September 30, 2016, determined for the
period of four (4) consecutive fiscal quarters ending on such date, to be
greater than 4.00:1.00; provided thatNotwithstanding the foregoing, at any time
on or after January 1, 2019, upon written notice by the Administrative Borrower
to the Administrative Agent pursuant to a certificate of a Responsible Officer
on or prior to the last day of the fiscal quarter in which any Designated
Acquisition occurs (or, if such Designated Acquisition is comprised of more than
one Permitted Acquisition, the fiscal quarter in which the last such Permitted
Acquisition comprising such Designated Acquisition is consummated) (i) stating
that the Administrative Borrower is making an election to increase the
Consolidated Leverage Ratio and (ii) certifying that the Administrative Borrower
or another Loan Party has made a Designated Acquisition subsequent to the last
day of the immediately preceding fiscal quarter and describing such Designated
Acquisition in reasonable detail, then, as of the last day of the fiscal quarter
in which such Designated Acquisition occurs, and



--------------------------------------------------------------------------------

as of the last day of the immediately succeeding fiscal quarter, such ratio may
be greater than 4.00:1.00, but in no event greater than 4.25:1.00.

III.       Consolidated Debt Service Coverage Ratio

 

Consolidated Debt Service Coverage Ratio is the ratio of:         

(i) Consolidated EBITDA for the four fiscal quarter period ending on such day

      

$__________

to (ii) Consolidated Debt Service for the four fiscal quarter period ending on
such day (the sum of the following, for such period, without duplication):

        

(A) the aggregate principal amount of all regularly scheduled principal payments
of Consolidated Funded Indebtedness for such period (but excluding any
prepayments), and

      

$__________

(B) Consolidated Interest Expense paid in cash with respect to Consolidated
Funded Indebtedness for such period63

      

$__________

(C) Pro Forma Basis Adjustments

      

$__________

Consolidated Debt Service       

$__________

Consolidated Debt Service Coverage Ratio:       

_____:1.00

The Loan PartiesPartnership will not permit the Consolidated Debt Service
Coverage Ratio as of the last day of any fiscal quarter, commencing on
September 30, 2016, determined for the period of four (4) consecutive fiscal
quarters ending on such date, to be less than 2.50:1.00.

IV.       Consolidated Fixed Charge Coverage Ratio

 

Consolidated Fixed Charge Coverage Ratio is the ratio of:

 

        

(i) Consolidated EBITDA for the four fiscal quarter period ending on such day

 

      

$__________

minus (x) Consolidated Maintenance and Growth Capital Expenditures that are not
financed with the proceeds of Indebtedness (other than Revolving Loans) and that
are made during such period

 

      

$__________

minus (y) any federal, state, local and foreign taxes paid by the Partnership
and its Subsidiaries during such period (net of any tax credits or refunds
during such period)

 

      

$__________

minus (z) all Restricted Payments paid in cash by the Partnership during such
period under Section 6.07(c) of the Credit Agreement

 

      

$__________

to (ii) Consolidated Fixed Charges for the four fiscal quarter period ending on
such day:

 

        

Consolidated Fixed Charge Coverage Ratio:

 

      

_____:1.00

 

 

63

All calculations of Consolidated Debt Service shall additionally be adjusted on
a Pro Forma Basis and shall additionally be adjusted to eliminate such amounts
relating to Consolidated Funded Indebtedness retired during such period with the
proceeds of any sale or issuance by the Partnership of its Equity Interests
(other than Disqualified Equity Interests) permitted under the Credit Agreement.



--------------------------------------------------------------------------------

The Partnership will not permit the Consolidated Fixed Charge Coverage Ratio as
of the last day of any fiscal quarter, commencing on September 30, 2017,
determined for the period of four (4) consecutive fiscal quarters ending on such
date, to be less than 1.20:1.00



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BORROWING BASE CERTIFICATE

[Date]

The undersigned, [_____], hereby certifies that such Person is a Financial
Officer of StoneMor Operating LLC, a Delaware limited liability company (the
“Administrative Borrower”). This Borrowing Base Certificate is being delivered
pursuant to Section 5.01(g) of that certain Credit Agreement, dated as of
August 4, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Administrative Borrower,
and the other Borrowers party thereto, the Lenders party thereto and Capital
One, National Association, as Administrative Agent. Capitalized terms used in
this Borrowing Base Certificate have the meanings set forth in the Credit
Agreement unless specifically defined herein. This Borrowing Base Certificate is
being delivered in connection with the Partnership’s Financials for the month
ended [_____], 20[__].

The undersigned does hereby certify, as of the date hereof, solely in such
Person’s capacity as a Financial Officer of the Administrative Borrower and not
in such Person’s individual capacity, for and on behalf of the Administrative
Borrower, that attached hereto are true, correct and complete calculations of
the Borrowing Base as of the date of the Financials referred to above.

[Remainder of page intentionally left blank.]

 

Exh I-1



--------------------------------------------------------------------------------

STONEMOR OPERATING LLC

By:

Name: 

Title:

 

Exh I-2